Name: 2005/646/EC: Commission Decision of 17 August 2005 on the establishment of a register of sites to form the intercalibration network in accordance with Directive 2000/60/EC of the European Parliament and of the Council (notified under document number C(2005) 3140)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  natural environment;  economic geography;  environmental policy;  information technology and data processing
 Date Published: 2006-12-12; 2005-09-19

 19.9.2005 EN Official Journal of the European Union L 243/1 COMMISSION DECISION of 17 August 2005 on the establishment of a register of sites to form the intercalibration network in accordance with Directive 2000/60/EC of the European Parliament and of the Council (notified under document number C(2005) 3140) (2005/646/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (1), and in particular section 1.4.1(vii) of Annex V thereto, Whereas: (1) Article 4(1)(a)(ii) of Directive 2000/60/EC requires the Member States to protect, enhance and restore all bodies of surface water with the aim of achieving good surface water status at the latest 15 years after the date of entry into force of the Directive, subject to certain exceptions, in accordance with the provisions laid down in Annex V thereto. Article 4(1)(a)(iii) of Directive 2000/60/EC requires the Member States to protect and enhance all artificial and heavily modified bodies of water, with the aim of achieving good ecological potential and good surface water chemical status at the latest 15 years from the date of entry into force of the Directive, subject to certain exceptions, in accordance with the provisions laid down in Annex V thereto. In accordance with point (i) of Section 1.4.1. of Annex V to Directive 2000/60/EC, the references to ecological status should be construed as references to ecological potential as regards artificial and heavily modified water bodies. (2) Section 1.4.1 of Annex V to Directive 2000/60/EC provides a process to ensure the comparability between Member States of biological monitoring results, being a central part of the ecological status classification. This requires the results of the Member States monitoring and classification systems to be compared through an intercalibration network comprised of monitoring sites in each Member State and in each ecoregion of the Community. The Directive requires the Member States to collect, as appropriate, the necessary information for the sites included in the intercalibration network, in order to enable the assessment of the consistency of the national classification system with the normative definitions of Annex V to Directive 2000/60/EC and the comparability of the classification systems between the Member States. (3) For the purposes of the establishment of the register of sites to form the intercalibration network referred to in section 1.4.1(vii) of Annex V to Directive 2000/60/EC, Member States were asked to select sites based on their interpretation of the normative definitions of the high-good and good-moderate class boundaries. For those sites, notification of the current provisional classification status was required. Each Member State was asked to provide, if possible, relevant information for, at least, two sites for each of the two class boundaries for each of the common surface water body types selected for the intercalibration network, and present in its national territory. The Member States were also invited to indicate sites that are close to the classification borders but not necessarily precisely on the borders as provisionally classified by the current national assessment methods. (4) In the selection process, Member States have also been requested to consider all available information on pressures and biological quality elements. The pressures and quality elements selected to be the focus of the intercalibration are the ones considered to be most commonly monitored. (5) The relevant data and information relating to each site submitted by the Member States for the purpose of the register of sites includes, inter alia, the description of the site and the type criteria, the pressure information, the data availability for all biological and supporting physico-chemical elements, the availability of reference conditions, the provisional classification status of the sites, the criteria used for the selection of the sites and the description of the methodology used for quality assessment of the biological elements. (6) The activity being carried out in the field of ecological status classification should contribute to overcome some limitations and lack of certainty of the current approach, and could lead to a reviewing of the register of sites in the future, particularly taking into account the results of the intercalibration exercise. Such a review would accomplish higher confidence in the intercalibration results, and greater precision, and thus contribute to the better achievement of the objectives of Directive 2000/60/EC. Further reviews may also prove to be necessary during the initial phases of the River Basin Management Plan cycle, as new evidence may arise during the iterative planning process foreseen in Article 13 of Directive 2000/60/EC. (7) Section 1.4.1(v) of Annex V to Directive 2000/60/EC requires the network to consist of sites selected by the Member States from a range of surface water body types present within each ecoregion. In order to ensure the comparability of surface waters between Member States with similar water body types it is necessary, in connection to the establishment of the register of sites, to divide the sites according to their Geographical Intercalibration Group, consisting of groups of Member States sharing particular surface water body types. This would allow each group to compare its results and to perform the intercalibration exercise among its members. (8) Since Bulgaria, Norway and Romania share many transboundary river basins in common with Member States, these countries will participate, on a voluntary basis, in the intercalibration exercise, and therefore have proposed a list of sites following the same procedure as Member States. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 21(1) of Directive 2000/60/EC, HAS ADOPTED THIS DECISION: Article 1 1. The register of sites to form the intercalibration network referred to in Section 1.4.1(vii) of Annex V to Directive 2000/60/EC is set out in Section 1 of the Annex to this Decision. That register also includes the sites in Bulgaria, Norway and Romania, which are participating in the intercalibration network on a voluntary basis. 2. For the purposes of the establishment of the register and of the intercalibration exercise, Member States shall be divided into Geographical Intercalibration Groups, as listed in Section 2 of the Annex, comprising Member States sharing particular surface water body types. Article 2 Member States shall, if necessary, submit to the Commission updates of the relevant data and information relating to each site listed in the Annex. Article 3 This Decision is addressed to the Member States. Done at Brussels, 17 August 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 327, 22.12.2000, p. 1. Directive as amended by Decision No 2455/2001/EC (OJ L 331, 15.12.2001, p. 1). ANNEX SECTION 1 Register of sites to form the intercalibration network For each site the following information is given:  water category  Member State or country  name of the site  Geographical Intercalibration Group (GIG)  boundary the site most closely represents (high-good (HG) or good-moderate (GM)), according to Member State's assessment of the ecological quality status  site identifier code No Water category MS Site Name GIG Boundary Site code 1 River AT Alm, below WieselmÃ ¼hle RAL GM R589 2 River AT Aschauer (Reither) Ache, near St. Johann in Tirol RAL GM R611 3 River AT Deutsche Thaya, near Schwarzenau RCE GM R621 4 River AT Gail, Wodmaier BrÃ ¼cke RAL HG R604 5 River AT GieÃ enbach, above GrasmÃ ¼hle RCE HG R626 6 River AT GieÃ enbach, below GrasmÃ ¼hle RCE GM R628 7 River AT GroÃ e Ysper, above Donau RCE GM R629 8 River AT GroÃ e Ysper, near Altenmarkt RCE GM R622 9 River AT GroÃ er Kamp, near Haselbach RCE HG R623 10 River AT Isar, near Scharnitz RAL HG R606 11 River AT Kleine Ysper, above YspermÃ ¼hle RCE HG R627 12 River AT Lafnitz, near Altenmarkt/FÃ ¼rstenfeld REC HG R997 13 River AT Lammer, Schwaighofer BrÃ ¼cke RAL HG R607 14 River AT Litz, above Silbertal RAL HG R619 15 River AT Lutz, above ARA Sonntag RAL HG R527 16 River AT Mur, MÃ ¤ander RAL GM R612 17 River AT MÃ ¼rz, near Tebrin RAL GM R594 18 River AT Pinka, near Burg REC GM R995 19 River AT Rabnitz, near Lutzmannsburg REC GM R1001 20 River AT Rauriser Ache RAL GM R613 21 River AT Saalach, near Viehhofen RAL GM R614 22 River AT Salza, near Mariazell RAL HG R609 23 River AT Sarmingbach, above Angern RCE GM R630 24 River AT Sarmingbach, Wolfsschlucht RCE HG R625 25 River AT Schwarza, below Schwarzau RAL GM R597 26 River AT Schwarze Aist, Frauneck RCE HG R624 27 River AT Strem, near Heiligenbrunn REC GM R1000 28 River AT Stullneggbach, near Kruckenberg RAL HG R617 29 River AT Taurach, St. AndrÃ ¤ RAL GM R615 30 River AT Vils, near Vils RAL GM R598 31 River AT WeiÃ e Sulm, Sulmklamm RAL HG R620 32 River AT Wildbach, near Kramermirtl RAL HG R618 33 River AT Winklbach, near NockalmstÃ ¼berl RAL HG R616 34 River AT Ybbs, below Lunz RAL GM R599 35 River BE Alleines RCE HG R3799 36 River BE Berwijn RCE HG R939 37 River BE Biesme RCE GM R3804 38 River BE Bosbeek RCE HG R941 39 River BE Burggravenstroom 1 RCE HG R954 40 River BE Grote Nete 1 RCE HG R947 41 River BE Honnelle RCE GM R3807 42 River BE Houille RCE HG R3800 43 River BE IJsse RCE HG R801 44 River BE IJzer RCE GM R468 45 River BE IJzer 1 RCE GM R943 46 River BE Kleine Nete 1 RCE HG R451 47 River BE Kleine Nete 2 RCE GM R662 48 River BE Laan RCE GM R819 49 River BE Lhomme RCE HG R3801 50 River BE Neblon RCE HG R3805 51 River BE Ourthe RCE HG R3802 52 River BE Samson RCE HG R3806 53 River BE Warmbeek 1 RCE HG R942 54 River BE Warmbeek 2 RCE GM R936 55 River BE Wiltz RCE GM R3803 56 River CY Kargotis river RME GM R544 57 River CY Xeropotamos river Lazarides RME HG R550 58 River CZ BeÃ va, Ã ºstÃ ­ RCE GM R672 59 River CZ Berounka, RadotÃ ­n RCE GM R717 60 River CZ Bihanka, Ã ºstÃ ­ RCE HG R715 61 River CZ Ã erny brook, Biskupice RCE GM R711 62 River CZ Dyje, confluence with Moravou RCE GM R719 63 River CZ LosinskÃ ½ potok, Kacov RCE HG R713 64 River CZ Luha, Sloup RCE HG R708 65 River CZ MoÃ ¡tÃ nka, Ã ºstÃ ­ RCE GM R724 66 River CZ Nectava, BÃ ezinky RCE HG R705 67 River CZ Nemilka, RÃ ¯Ã ¾ovÃ © Ã ºdolÃ ­ RCE HG R709 68 River CZ Okluka, Hamry RCE HG R3757 69 River CZ OlÃ ¡ava, Ã ºstÃ ­ RCE GM R723 70 River CZ Oskava potok, Oskava RCE GM R710 71 River CZ PstruÃ ¾nÃ ½ potok, FrantiÃ ¡kodol RCE HG R712 72 River CZ RokytnÃ ¡, Ã ºstÃ ­ RCE GM R725 73 River CZ SÃ ¡zava, Pikovice RCE HG R718 74 River CZ SedlickÃ ½ potok, Strojetice RCE HG R714 75 River CZ Ã umice, Kandia RCE GM R706 76 River CZ TrnÃ ¡vka, SluÃ ¡ovice RCE HG R716 77 River CZ Ã sobrnskÃ ½ potok, NovÃ © Dvory RCE GM R707 78 River CZ VeliÃ ka, Ã ºstÃ ­ RCE GM R728 79 River CZ VeliÃ ka, SuchovskÃ © MlÃ ½ny RCE HG R668 80 River DE Albrechtsbach RCE GM R3128 81 River DE Aubach above Wiesthal RCE HG R867 82 River DE Belziger Bach RCE HG R760 83 River DE Berkel SE of Vreden RCE GM R796 84 River DE Bischofwiesener Ache PTBY_341 RAL HG R23 85 River DE Chemnitzbach RCE GM R3716 86 River DE Dahle RCE GM R3207 87 River DE Dinkel near Heek RCE GM R793 88 River DE Dreibach RCE HG R759 89 River DE DÃ ¼nnbach RCE GM R3722 90 River DE Eder RCE HG R3708 91 River DE Elbe km 504 RCE GM R3208 92 River DE Elligastbach RCE GM R3709 93 River DE EltingmÃ ¼hlenbach near Greven RCE HG R789 94 River DE Erlbach RCE GM R3710 95 River DE Goldbach RCE HG R3210 96 River DE GroÃ e Pyra RCE GM R3211 97 River DE GroÃ e Vils RCE GM R3212 98 River DE GroÃ waldbach RAL HG R736 99 River DE Hafenlohr RCE GM R3213 100 River DE Helbe RCE GM R3706 101 River DE Hochspeyerbach RCE GM R3723 102 River DE Hunte RCE HG R757 103 River DE Ilme RCE HG R3215 104 River DE Itterbach RCE HG R3216 105 River DE Jossa below Sahlensee RCE GM R849 106 River DE Kalltalsperre RCE HG R843 107 River DE Karthane near MÃ ¼hlenholz RCE GM R769 108 River DE Kirnitzsch RCE GM R3711 109 River DE Kleine Enz RCE HG R3217 110 River DE Kleine Jahna RCE GM R3718 111 River DE Klingbach below Hausen RCE GM R841 112 River DE Kremitz RCE GM R3218 113 River DE Lachte W of Lachendorf RCE HG R767 114 River DE LinneperhÃ ¼tte RCE HG R840 115 River DE Lippe near Klostermersch RCE HG R3219 116 River DE Luppa RCE GM R3719 117 River DE Lutzke RCE HG R756 118 River DE MÃ ¼hlbach RCE GM R3220 119 River DE ElbrighÃ ¤user Bach near Neuludwigsdorf RCE HG R839 120 River DE Oberprether MÃ ¼hle RCE HG R838 121 River DE Oberteisendorfer Ache RAL HG R737 122 River DE Oberteisendorfer Ache (Achthal) RAL GM R739 123 River DE Oder near Frankfurt RCE GM R3664 124 River DE Oder near Oderhaus RCE HG R3663 125 River DE Ã rtze N of Poitzen RCE HG R766 126 River DE Ohre RCE GM R3665 127 River DE Olbitzbach RCE HG R3666 128 River DE Osterau RCE GM R3667 129 River DE Plane RCE HG R747 130 River DE Pulsnitz RCE GM R3714 131 River DE Rauda RCE GM R3668 132 River DE Rotbach RCE HG R3701 133 River DE Saidenbach RCE GM R3715 134 River DE SauÃ bach RCE HG R3702 135 River DE Schwarze Elster RCE GM R753 136 River DE Spree RCE GM R3720 137 River DE Steina RCE HG R3724 138 River DE Steinbach (Ruhpolding) RAL HG R741 139 River DE Stepenitz near Putlitz RCE HG R765 140 River DE StoiÃ er Ache RAL GM R742 141 River DE SÃ ¼dradde RCE GM R3703 142 River DE Tollense RCE HG R3704 143 River DE Trebnitz RCE GM R3721 144 River DE Vereinigte Mulde RCE GM R3712 145 River DE Verlorenwasserbach RCE HG R748 146 River DE WeiÃ bach (Schneizlreuth) RAL HG R743 147 River DE WeiÃ e Achen RAL GM R744 148 River DE Werra RCE GM R3707 149 River DE WÃ ¶ssener Bach RAL GM R745 150 River DK Bramming Ã , GammelbrogÃ ¥rd RCE GM R1061 151 River DK Haarby Ã , 3.10 RCE GM R1060 152 River DK Karstoft Ã , west of Nr. Grene RCE HG R962 153 River DK Karup Ã , near JÃ ¦ttestue RCE HG R958 154 River DK Lindenborg Ã , upstream RÃ ¸de MÃ ¸lle RCE HG R964 155 River DK Mattrup Ã , downstream Stids MÃ ¸lle RCE HG R963 156 River DK PÃ ¸le Ã , Pibe MÃ ¸llegÃ ¥rd RCE GM R1058 157 River DK SkÃ ¦rbÃ ¦k, near Valborghus RCE HG R961 158 River DK Skibsted Ã , Skibsted Bro RCE GM R1054 159 River DK Spang Ã , Bredstrup RCE GM R1057 160 River DK Stenderup BÃ ¦k, near Stenderup Bro RCE GM R1063 161 River DK Sunds NÃ ¸rreÃ ¥, near Nr. LinÃ ¥ RCE HG R960 162 River DK Terpling Ã , Bolding RCE GM R1064 163 River DK VibÃ ¦k, VibÃ ¦k Bro RCE GM R1062 164 River EE Ahja RCE HG R930 165 River EE Amme RCE GM R3179 166 River EE EmajÃ µgi RCE GM R3276 167 River EE JÃ ¤nijÃ µgi RCE HG R3278 168 River EE JÃ ¤gala RCE HG R931 169 River EE Ã hne RCE GM R929 170 River EE PorijÃ µgi RCE HG R3183 171 River EE RÃ ¤pu RCE GM R3277 172 River EE VÃ µhandu  KirumpÃ ¤Ã ¤ RCE GM R3274 173 River EE VÃ µhandu  Ã lemjooks RCE HG R3275 174 River ES Abella-REGARG RCE GM R3906 175 River ES Ã gueda  Fregeneda RME HG R255 176 River ES AlagÃ ³n  Coria RME GM R190 177 River ES Albentosa  Manzanera RME HG R182 178 River ES Albercha  Navaluenga RME GM R4035 179 River ES Almonte  Monroy RME HG R163 180 River ES Amir  Ramonete RME GM R4036 181 River ES AnllÃ ³ns-ANL1AG RCE HG R3909 182 River ES Anoia  Jorba RME HG R223 183 River ES Aragon  Caseda RME HG R164 184 River ES Arnego-ARN1AG RCE HG R3895 185 River ES Arnego-ARN2OR RCE HG R3900 186 River ES Bacares  Tijola RME GM R149 187 River ES Barrosa  ParzÃ ¡n RAL HG R4029 188 River ES Bayas  Ribera Alta RME HG R156 189 River ES Belelle-BELLRG RCE HG R3912 190 River ES Bunol  Alborache RME GM R4030 191 River ES Cabriel  Villatoya RME HG R171 192 River ES Caldes  Gallifa RME HG R185 193 River ES Cambas-CAMBRG RCE GM R3915 194 River ES Carcabo  Cieza RME GM R3944 195 River ES Cardener  Navas RME HG R161 196 River ES CarriÃ ³n  Guardo RME HG R173 197 River ES Castro Naraio-CNARRG RCE GM R3913 198 River ES Chercos  LÃ ­jar RME GM R150 199 River ES ChÃ ­camo  Abanilla RME HG R3945 200 River ES Cinca  Salinas RAL HG R110 201 River ES Cinqueta  Salinas RAL HG R203 202 River ES Daro  Gualta RME GM R229 203 River ES Deva-MI143 RCE HG R3886 204 River ES Duero  Royo RME HG R174 205 River ES DÃ ºrcal  DÃ ºrcal RME HG R153 206 River ES Edo-MI112 RCE GM R3883 207 River ES Esera  Benasque RAL GM R3958 208 River ES Esera  CastejÃ ³n RAL GM R204 209 River ES Eume-EUM1AG RCE HG R3897 210 River ES FluviÃ  Montagut RME GM R222 211 River ES Foix  Sarroca RME HG R230 212 River ES Fornalutx  Fornalutx RME HG R186 213 River ES FrancolÃ ­  Riba RME GM R224 214 River ES Furelos-FUR1AG RCE GM R3899 215 River ES Gallego  Formigal RAL HG R207 216 River ES Gallego  Murillo RME HG R256 217 River ES Gallo  Ventosa RME GM R4034 218 River ES Genestaza-NAL043 RCE HG R3947 219 River ES Grande Xubia-GXU1AF RCE GM R3916 220 River ES Guadalfeo  Lobras RME HG R154 221 River ES Guadalfeo  Orgiva RME GM R162 222 River ES Hoyamala-NAN006 RCE GM R3954 223 River ES Isabena  Capella RME GM R158 224 River ES JÃ ºcar  Castellar RME GM R176 225 River ES LarÃ ­n-LARIRF RCE HG R3907 226 River ES LÃ ©rez Cerdedo RCE HG R193 227 River ES LÃ ©rez-LER3RF RCE HG R3894 228 River ES Llobregat  Castell RME GM R225 229 River ES Llobregat  Lillet RME HG R228 230 River ES Louro-MI603 RCE GM R4004 231 River ES Louro-MI605 RCE GM R3956 232 River ES MarÃ ­n-BI003 RCE HG R3953 233 River ES MartÃ ­n  Arino RME GM R159 234 River ES Maruzo-MARZAG RCE GM R3902 235 River ES MazarrÃ ³n  MazarrÃ ³n RME HG R184 236 River ES Mijares  Valbona RME GM R183 237 River ES Muga  Boadella RME HG R221 238 River ES Najerilla  NÃ ¡jera RME GM R160 239 River ES Navelgas  ES007 RCE HG R3882 240 River ES Noguera CardÃ ³s  Lladorre RAL HG R4028 241 River ES Noguera Pallaresa  Isil RAL HG R100 242 River ES Noguera Pallaresa  LlavorsÃ ­ RAL GM R4026 243 River ES Omecillo  Berguenda RME HG R4032 244 River ES Onza-ONZARG RCE HG R3914 245 River ES Pambre-PAMBAG RCE GM R3901 246 River ES Pastrana  Uguejar RME HG R3946 247 River ES Perea  Mula RME HG R148 248 River ES Rego Xallas-REGXRF RCE HG R3908 249 River ES Resinero  Toro RME HG R4033 250 River ES ReventÃ ³n  MazarrÃ ³n RME GM R180 251 River ES Ricabo-NAL052 RCE HG R3948 252 River ES Riotorto-RTOR RCE HG R3910 253 River ES SantomÃ ©-SANTORF RCE HG R3904 254 River ES Segre  Llivia RAL GM R206 255 River ES Serranos  BeniajÃ ¡n RME HG R3943 256 River ES Sor  Ambrosores RCE HG R195 257 River ES Tajo  Aranjuez RME GM R172 258 River ES Tambre  TAM1AG RCE GM R3898 259 River ES Tea-MI151 RCE GM R3887 260 River ES Tenes  Bigues RME HG R179 261 River ES Ter  Bescano RME HG R226 262 River ES Ter  Ripoll RME GM R227 263 River ES Ternelles-T3RF RME HG R4016 264 River ES Ternelles-T5RF RME HG R4017 265 River ES Trabaque  Priego RME GM R253 266 River ES Turia  AlbarracÃ ­n RME HG R178 267 River ES Valdebois-VALDRF RCE HG R3911 268 River ES Vells  Nacimiento RAL GM R4027 269 River ES Verdugo-VERD3RF RCE HG R3903 270 River ES Villahermosa  Argelita RME HG R254 271 River ES Vinalopo  Bocairent RME HG R4031 272 River ES Vinao-MI133 RCE HG R3885 273 River ES Xesta-XESTRF RCE HG R3905 274 River ES Zadorra  Miranda RME GM R169 275 River FI Isojoki, Villamo vp 16100 RNO HG R1084 276 River FI Kiskonjoki RNO GM R1135 277 River FI Kruunupyynjoki RNO GM R1132 278 River FI Lestijoki, Tornikoski RNO HG R1087 279 River FI Nuorittajoki, Viinikoski RNO GM R1031 280 River FI SeinÃ ¤joki RNO GM R1133 281 River FI Simojoki RNO HG R1134 282 River FI Vanjoki 24,2 RNO HG R1083 283 River FR 01590040  Solre  Solrinnes RCE GM R3162 284 River FR 02080033  Meuse  Remilly  Aillicourt RCE GM R3165 285 River FR 02080039  Givonne  Givonne RCE GM R3166 286 River FR 02550042  Orne  Gussainville RCE GM R3167 287 River FR 02680036  Liepvrette  Sainte-Marie-aux-Mines RCE HG R3133 288 River FR 03100001  Seine  Marnay-sur-Seine RCE HG R3136 289 River FR 03100050  Ource  Celles-sur-Ource RCE HG R3137 290 River FR 03210050  Seine  Nod-sur-Seine RCE GM R3172 291 River FR 03270057  Risle  Saint-Philbert-sur-Risle RCE HG R3138 292 River FR 03520005  Aube  La FertÃ © RCE HG R3139 293 River FR 03520034  Marne  Condes RCE GM R3173 294 River FR 03580010  Yonne  Arleuf RCE HG R3141 295 River FR 04150002  CourbiÃ ¨res  Courbires RCE HG R3143 296 River FR 04180042  Cher  Brinay RCE GM R3174 297 River FR 04230004  Tardes  amont de Saint-Silvain-Bellegarde RCE GM R3175 298 River FR 04360010  Creuse  Saint-Gaultier RCE HG R3145 299 River FR 04490005  Loir  CorzÃ © RCE GM R3176 300 River FR 04720011  Huisne  AvezÃ © RCE HG R3146 301 River FR 04870014  Rivalier  aval de Saint-Sulpice-LauriÃ ¨re RCE HG R3147 302 River FR 05091006  AriÃ ¨ge  Savignac-les-Ormeaux RAL HG R3148 303 River FR 05121002  Boralde de Flaujac  Espalion RCE HG R3149 304 River FR 05170021  Charente  Chaniers RCE GM R3177 305 River FR 05190007  CorrÃ ¨ze  CorrÃ ¨ze RCE GM R3178 306 River FR 05311001  Pique  Cierp-Gaud RAL HG R3151 307 River FR 05311002  Ger  Boutx RAL GM R3184 308 River FR 05311004  Volp  Le Plan RCE GM R3185 309 River FR 05461001  Bervezou  Prendeignes RCE HG R3152 310 River FR 05471002  Baise  Vianne RCE GM R3186 311 River FR 05651001  Gave de Pau  Gavarnie RAL GM R3187 312 River FR 05651002  Gave de Pau  Saint-PÃ ©-de-Bigorre RAL HG R3161 313 River FR 05821008  Lemboulas  a Molieres RCE GM R3190 314 River FR 06050041  Gyronde  Vallouise RAL GM R3191 315 River FR 06050048  Drac blanc  ChampolÃ ©on RAL HG R3160 316 River FR 06380025  Gre  Pont-EvÃ ªque RCE GM R3194 317 River FR 1092000  Liane  Hesdigneul RCE GM R3124 318 River FR 1101000  Aa  Wizernes RCE GM R3310 319 River FR 1115000  Hem  Recques-sur-Hem RCE HG R3875 320 River FR 2048950  Moselle  Fresse RCE HG R3876 321 River FR 2054300  Durbion  Vaxoncourt RCE HG R3877 322 River FR 2061500  Meurthe  Fraize RCE GM R3314 323 River FR 2062500  Fave  Frapelle RCE HG R3878 324 River FR 2065200  Plaine  Allarmont RCE HG R3879 325 River FR 2065300  Plaine  Celles-sur-Plaine RCE HG R3921 326 River FR 2085675  Yron  Ville-sur-Yron RCE HG R3922 327 River FR 2088600  Conroy  Moyeuvre-Grande RCE GM R3323 328 River FR 2094980  Sarre rouge  Abreschviller RCE HG R3923 329 River FR 2100600  Horn  Liederschiedt RCE GM R3326 330 River FR 2104900  Rotte  Vatimont RCE GM R3328 331 River FR 2105000  Nied-franÃ §aise  Pontigny RCE GM R3343 332 River FR 2106660  Mouzon  VrÃ ©court RCE GM R3347 333 River FR 2107900  MÃ ©holle  Void-Vacon RCE HG R3291 334 River FR 2114500  Wiseppe  Beauclair RCE GM R3352 335 River FR 2117575  Bar  Sauville RCE HG R3292 336 River FR 2118350  Audry  Murtin-et-Bagny RCE HG R3293 337 River FR 2120000  Semois  HaulmÃ © RCE GM R3361 338 River FR 3002100  Seine  Charrey-sur-Seine RCE HG R3296 339 River FR 3006272  Ource  Recey-sur-Ource RCE HG R3298 340 River FR 3013660  Auxence  Vimpelles RCE GM R3364 341 River FR 3014130  Aube  Auberive RCE HG R3300 342 River FR 3014780  Aube  Boudreville RCE HG R3303 343 River FR 3021355  Aujon  Cour-L'EvÃ ªque RCE HG R3307 344 River FR 3024245  Yonne  ChÃ ¢teau-Chinon RCE HG R3308 345 River FR 3024662  Auxois  Lormes RCE GM R3374 346 River FR 3033040  Cure  Montsauche-les-Settons RCE HG R3313 347 River FR 3033285  Chalaux  Brassy RCE HG R3317 348 River FR 3033470  Brinjame  Saint-AndrÃ ©-en-Morvan RCE HG R3319 349 River FR 3034510  Serein  Bierre-lÃ ©s-Semur RCE GM R3379 350 River FR 3036350  ArmanÃ §on  Eguilly RCE GM R3384 351 River FR 3039240  Brenne  Posanges RCE HG R3321 352 River FR 3040490  Brenne  Seigny RCE GM R3453 353 River FR 3047680  Ecole  Pringy RCE GM R3454 354 River FR 3051500  Almont  Moisenay RCE GM R3456 355 River FR 3051840  Loing  Saint-PrivÃ © RCE HG R3322 356 River FR 3052785  BÃ ©zonde  Pannes RCE GM R3457 357 River FR 3057985  Fusain  ChÃ ¢teau-Landon RCE GM R3458 358 River FR 3061000  Orvanne  Villecerf RCE GM R3459 359 River FR 3068950  Juine  Saint-Vrain RCE GM R3460 360 River FR 3075000  Remarde  Saint-Cyr-sur-Dourdan RCE HG R3325 361 River FR 3089000  Marne  Marnaval RCE GM R3461 362 River FR 3097000  Saulx  Stainville RCE HG R3329 363 River FR 3116720  Grand Morin  Villeneuve-sur-Bellot RCE HG R3330 364 River FR 3167000  Sausseron  Nesles-la-VallÃ ©e RCE GM R3832 365 River FR 3172000  Vaucouleurs  Mantes-la-Ville RCE GM R3858 366 River FR 3175000  Epte  Bouchevilliers RCE HG R3264 367 River FR 3178000  Epte  Fourges RCE GM R3859 368 River FR 3187000  Eure  Saint-Luperce RCE HG R3265 369 River FR 3198000  Iton  Breteuil-sur-Iton RCE HG R3266 370 River FR 3213000  Varenne  Martigny RCE HG R3267 371 River FR 3216000  SaÃ ¢ne  Longueil RCE GM R3860 372 River FR 3226300  Touques  Saint-Martin-de-la-Lieue RCE HG R3268 373 River FR 3232450  Vie  Coupesarte RCE HG R3269 374 River FR 3244000  Odon  Bretteville-sur-Odon RCE HG R3270 375 River FR 3249880  Beuvrogne  Coulonces RCE HG R3271 376 River FR 3265600  Sienne  La Baleine RCE HG R3272 377 River FR 3265993  Airou  Ver RCE HG R3273 378 River FR 4016855  Ternin  Champeau RCE HG R3280 379 River FR 4023535  Dragne  Onlay RCE HG R3281 380 River FR 4028400  Alagnon  Laveissiere RCE HG R3282 381 River FR 4072700  Indre  Saint-Priest RCE GM R3861 382 River FR 4086550  Grande Creuse  Clairavaux RCE HG R3283 383 River FR 4154020  Petit Lay  Saint-Mars-la-RÃ ©orthe RCE GM R3332 384 River FR 4156200  VendÃ ©e  La Chapelle-aux-Lys RCE HG R3284 385 River FR 4171550  Trieux  Kerpert RCE GM R3333 386 River FR 4172570  Guindy  Plouguiel RCE HG R3285 387 River FR 4178130  Aulne-Ster Aon  Lohuec RCE HG R3288 388 River FR 4200595  Vilaine  Bourgon RCE GM R3334 389 River FR 5021500  Tardoire  Cussac RCE GM R3336 390 River FR 5033500  Dronne  pont de Comberanche-et-Epeluche RCE GM R3337 391 River FR 5038000  Isle  pont de la D3e4 Ã Benevent RCE GM R3340 392 River FR 5042080  AuvÃ ©zÃ ¨re  SÃ ©gur-le-ChÃ ¢teau RCE GM R3341 393 River FR 5057150  VÃ ©zÃ ¨re  Bugeat RCE HG R3289 394 River FR 5066000  CÃ ¨re  Comblat-le-Pont RCE GM R3342 395 River FR 5139310  Gijou  Rocalet RCE GM R3350 396 River FR 5192051  Les Forges  Parentis-en-Barn RCE HG R3290 397 River FR 5197200  Magescq  pont de la D50 Ã Soustons RCE GM R3353 398 River FR 5204000  Gave D'Oloron  pont de la N133 RCE HG R3254 399 River FR 5215100  Gave de Pau  pont d'Assat RCE HG R3261 400 River FR 5219900  Luy  Cherrou RCE GM R3356 401 River FR 5223130  Louts  Saint-Geours-d'Auribat RCE GM R3360 402 River FR 5226102  Estrigon  Uchacq RCE GM R3363 403 River FR 5237000  Nivelle  passerelle du cc d'Urgury RCE HG R3263 404 River FR 6000990  SaÃ ´ne  Belrupt RCE GM R3367 405 River FR 6001180  Petite Amance  MaiziÃ ¨res-sur-Amance RCE GM R3371 406 River FR 6003950  Salon  Coublanc RCE GM R3378 407 River FR 6010000  Ognon  Pesmes RCE GM R3380 408 River FR 6013800  Tille  ChampdÃ ´tre RCE HG R3196 409 River FR 6021000  Doubs  Mathay RAL GM R3381 410 River FR 6027000  Doubs  Colombier-Fontaine RAL GM R3382 411 River FR 6031200  Doubs  Gevry RCE GM R3385 412 River FR 6033000  Loue  Parcey RCE HG R3197 413 River FR 6039900  Grosne  Saint-LÃ ©ger-sous-la-BussiÃ ¨re RCE HG R3199 414 River FR 6041800  Seille  Saint-Usuge RCE HG R3200 415 River FR 6049000  Veyle  Pont-de-Veyle RCE HG R3222 416 River FR 6069050  Usses  Seyssel RAL HG R3223 417 River FR 6071000  ChÃ ©ran  Rumilly RAL HG R3224 418 River FR 6071900  Fier  Motz RAL GM R3672 419 River FR 6083850  Ain  Ney RAL HG R3225 420 River FR 6084300  Ain  pont de Poitte RAL HG R3226 421 River FR 6085500  Bienne  Jeurre RAL GM R3681 422 River FR 6109800  OuvÃ ¨ze  Privas RME HG R3228 423 River FR 6124900  Mian-Sorgue  BÃ ©darrides RME GM R3676 424 River FR 6127000  Gardon d'AlÃ ¨s  Cendras RME HG R3232 425 River FR 6134000  Doron de Bozel  MoÃ »tiers RAL GM R3682 426 River FR 6142500  Drac  Chauffayer RME HG R3233 427 River FR 6150500  Durance  BrianÃ §on RAL HG R3234 428 River FR 6150800  Guil  Mont-Dauphin RAL HG R3235 429 River FR 6151990  Ubaye  Barcelonnette RAL HG R3236 430 River FR 6152000  Ubaye  Saint-Pons RAL HG R3237 431 River FR 6152170  Ubaye  Roches-Rous RAL GM R3683 432 River FR 6156000  Buech  ChÃ ¢teauneuf-de-Chabre RME HG R3238 433 River FR 6175300  Berre 11  VillesÃ ¨que-des-CorbiÃ ¨res RME HG R3244 434 River FR 6175600  Aude  Axat RAL GM R3684 435 River FR 6176000  Aude  Luc-sur-Aude RCE HG R3245 436 River FR 6177000  Aude  Pomas RCE HG R3247 437 River FR 6178900  Orbiel  Les Ilhes RCE GM R3733 438 River FR 6204000  Caramy  Vins-sur-Camary RME HG R3248 439 River FR 6204500  Issole  Cabasse RME HG R3252 440 River FR 6210400  Loup  Cagnes-sur-Mer RME GM R3673 441 River FR 6210900  Tinee  Tournefort RME GM R3670 442 River FR 6211000  Var  MalaussÃ ¨ne RME HG R3253 443 River GR Aoos  Milea RME HG R3993 444 River GR Arkoudoremma-Dipotama RME HG R946 445 River GR Krathis-Tsivlos RME GM R3994 446 River GR Lousios-Gortys RME HG R3957 447 River GR Neda-Eira RME GM R940 448 River GR Neda-Marina RME GM R944 449 River GR Olosson-Mavroremma RME GM R948 450 River GR Onochonos-Kaitsa RME GM R949 451 River GR Onochonos-Smokovo RME GM R938 452 River GR Onochonos-Thrapsimi RME GM R950 453 River GR Pamisos-Vrachopanagitsa RME GM R951 454 River GR Prasinada RME HG R945 455 River GR Tsouraki SL98 RME GM R3996 456 River GR Steno  Methydrio RME HG R3966 457 River GR Tsouraki RME HG R937 458 River HU Duna, KomÃ ¡rom REC GM R1068 459 River HU Duna, upstream Budapest REC HG R1011 460 River HU GyÃ ¶ngyÃ ¶s-patak REC GM R3527 461 River HU GyÃ ¶ngyÃ ¶s-patak, LajoshÃ ¡za REC HG R3524 462 River HU Kemence-patak, KirÃ ¡lyhÃ ¡za REC HG R3550 463 River HU Kerka, MagyarfÃ ¶ld REC HG R1016 464 River HU KoppÃ ¡ny, Somogyacsa REC GM R1026 465 River HU Pinka, Vasalja REC HG R1029 466 River HU RÃ ©pce, Vasegerszeg REC GM R1032 467 River HU Duna, Baja REC GM R1017 468 River HU SajÃ ³, SajÃ ³pÃ ¼spÃ ¶ki REC HG R1021 469 River HU Tisza, AranyosapÃ ¡ti REC GM R1037 470 River HU Tisza, TÃ ¡pÃ © REC GM R1047 471 River HU Szentendrei-Duna REC HG R1019 472 River HU Telekes-patak, AlsÃ ³telekes REC GM R3548 473 River HU Tisza, Tiszabecs REC HG R1069 474 River IE 01C060100 Clogher (Finn) Bridge northeast of Letterkillew RNO GM R352 475 River IE 01E020300 Elatagh Bridge RNO HG R296 476 River IE 01M010100 Mourne Beg Red Burn Bridge RNO GM R350 477 River IE 01S020200 Stranagoppoge Bridge u/s Finn R confl RNO HG R301 478 River IE 06B010100 Big (Louth) Ballygoly Bridge RNO HG R291 479 River IE 06W010500 White (Lh) Coneyburrow Bridge RCE GM R379 480 River IE 11O010500 Owenavorragh Bridge north of Ballinamona RCE GM R353 481 River IE 12C030200 Clody Ford (Br) 3km u/s Bunclody RCE HG R303 482 River IE 12D030200 Douglas (Ballon) Sragh Bridge RCE GM R355 483 River IE 12U010200 Urrin Buck's Bridge RCE HG R383 484 River IE 13D010350 Duncormick (W) Bridge nr Duncormick Rly St RNO GM R337 485 River IE 16A010800 Aherlow Cappa Old Bridge RCE HG R317 486 River IE 18B021900 Blackwater (Munster) Killavullen Bridge RCE GM R373 487 River IE 19G010200 Glashaboy (L Mahon) Ballyvorisheen Bridge RNO GM R342 488 River IE 25C060500 Clodiagh (Tullamore) Bridge at Rahan RCE GM R372 489 River IE 25N010300(b) Nenagh Ballysoilshaun Bridge RCE HG R335 490 River IE 25N020100 Newport (Tipp.) Ford u/s Doonane R. RNO HG R294 491 River IE 26I011350 Inny Shrule Bridge RCE HG R319 492 River IE 30C010100 Clare (Galway) Bridge 1.5 km u/s Milltown RCE GM R381 493 River IE 34M020700 Moy Ballylahan Bridge RCE HG R305 494 River IE 34M020900 Moy u/s Corroy River  nr Hollywood Ho RCE HG R318 495 River IE 34S040800 Strade Bridge u/s Moy River confl RCE HG R325 496 River IE 36A021400 Annalee 0.2 km d/s Cavan R confl RCE GM R370 497 River IT Canale del Latte RCE GM R3855 498 River IT Canale Delizia RCE GM R3852 499 River IT Cavo Citterio RCE HG R3848 500 River IT Fiume Adda  LocalitÃ Premadio RAL HG R1219 501 River IT Fiume Adda  LocalitÃ Le Prese  Verzedo RAL GM R1220 502 River IT Fiume Arno  Castelluccio Buon Riposo RME HG R1174 503 River IT Fiume Arno  Mulino di Bucchio RME HG R1164 504 River IT Fiume Arno  Ponte Acquaborra RME GM R1159 505 River IT Fiume Arno  Ponte Calcinaia RME GM R1162 506 River IT Fiume Arno  Ponte di Terrossola RME GM R1157 507 River IT Fiume Biferno  Pietre Cadute RME HG R1184 508 River IT Fiume Biferno  Vicenne RME HG R1186 509 River IT Fiume Cecina  A monte confluenza Possera RME HG R1178 510 River IT Fiume Cecina  Ponte di Ponteginori RME HG R1179 511 River IT Fiume Cecina  Ex strada statale 1 RME GM R1176 512 River IT Fiume Cecina  Ponte per Anqua RME HG R1177 513 River IT Fiume Cornia RME GM R1180 514 River IT Fiume Elsa  Isola RME GM R1182 515 River IT Fiume Elsa  Presa acquedotto Poggibonsi RME GM R1181 516 River IT Fiume Elsa  Ponte di Santa Giulia RME HG R1183 517 River IT Fiume Era RME HG R1185 518 River IT Fiume Fiora  Ex strada statale Maremmana km 42,8 RME HG R1190 519 River IT Fiume Fiora  Strada provinciale 119 Cellena Selvena RME HG R1187 520 River IT Fiume Fiora  Strada provinciale 32 Manciano-Farnese RME HG R1192 521 River IT Fiume Magra  Scuola materna RME HG R1193 522 River IT Fiume Magra  LocalitÃ Caprigliola RME HG R1194 523 River IT Fiume Merse  LocalitÃ Il Santo  Montepescini RME HG R1197 524 River IT Fiume Merse  Ponte strada statale 441 Montieri RME HG R1196 525 River IT Fiume Mignone RME GM R1138 526 River IT Fiume Mignone  LocalitÃ confluenza Fosso Verginese RME HG R1139 527 River IT Fiume Oglio  Ponte Salto del Lupo RAL GM R1222 528 River IT Fiume Ombrone Grossetano  Poggio alle Mura RME GM R1203 529 River IT Fiume Ombrone Grossetano  Ponte del Garbo RME GM R1202 530 River IT Fiume Ombrone Grossetano  Ponte d'Istia d'Ombrone RME GM R1205 531 River IT Fiume Ombrone Grossetano  Valle confluenza Orcia RME HG R1207 532 River IT Fiume Ombrone Grossetano  Valle confluenza Fosso Lupaie RME HG R1208 533 River IT Fiume Ombrone Pistoiese  Ponte della Caserana RME GM R1200 534 River IT Fiume Ombrone Pistoiese  Presa acquedotto Prombialla RME HG R1201 535 River IT Fiume Orcia  LocalitÃ Bagno Vignoni RME HG R1209 536 River IT Fiume Orcia  Podere La Casaccia RME HG R1210 537 River IT Fiume Saccione RME GM R1189 538 River IT Fiume Sangro  Sterparo RME HG R1191 539 River IT Fiume Serchio  Migliarino RME GM R1211 540 River IT Fiume Serchio  Ripafratta RME HG R1212 541 River IT Fiume Sieve  A monte di San Piero RME HG R1215 542 River IT Fiume Sieve  Ponte per Montecuccoli RME HG R1214 543 River IT Fiume Sieve  Presa acquedotto San Francesco RME GM R1213 544 River IT Fiume Tagliamento  Forni di Sopra RAL HG R1228 545 River IT Fiume Tevere  Ponte di Formole RME HG R1217 546 River IT Fiume Tevere  Molin del Becco RME HG R1218 547 River IT Fiume Tevere  Ponte di Pistrino RME GM R1216 548 River IT Fiume Trigno  Montebello RME HG R1198 549 River IT Fiume Trigno  Pedicagne RME HG R1195 550 River IT Fiume Trino  Piana dei Fumatori RME HG R1199 551 River IT Fiumi Albegna  Barca dei Grazi RME HG R1152 552 River IT Fiumi Albegna  Mulino per Santa Caterina RME HG R1154 553 River IT Fiumi Albegna  Ponte strada statale 322 RME HG R1151 554 River IT Fosso della Mola RME HG R1140 555 River IT Fosso Ortolano RME HG R1141 556 River IT Rio Capodacqua  Santa Croce RME HG R1136 557 River IT Rio Val di Gambis RAL GM R1225 558 River IT Rio Val di Stava RAL HG R1226 559 River IT Roggia di Fondo RAL HG R1224 560 River IT Roggia Donda RCE HG R3853 561 River IT Roggia Nuova RCE GM R3856 562 River IT Roggia Rile RCE HG R3854 563 River IT Torrente Ansiei RAL HG R1142 564 River IT Torrente Biois RAL GM R1143 565 River IT Torrente Boite  LocalitÃ Fiammes RAL HG R1144 566 River IT Torrente Boite  LocalitÃ Ponte di Cancia RME GM R1147 567 River IT Torrente Boite  LocalitÃ Scolo RAL GM R1146 568 River IT Torrente Cordevole RAL HG R1148 569 River IT Torrente Farfa RME HG R1137 570 River IT Torrente Mae RAL HG R1149 571 River IT Torrente Noce  Pejo RAL HG R1206 572 River IT Torrente Noce  Pellizzano RAL HG R1204 573 River IT Torrente Padola RAL GM R1150 574 River IT Torrente Sarca di Campiglio RAL HG R1109 575 River IT Torrente Vermigliana  Ossana RAL HG R1223 576 River LT Akmena at Tubausiai RCE HG R912 577 River LT Bartuva above Skuodas RCE HG R3511 578 River LT BraÃ ¾uolÃ  mouth RCE HG R3522 579 River LT Buka above BaluoÃ ¡as RCE HG R3478 580 River LT Dubysa above SeredÃ ¾ius RCE GM R3553 581 River LT GeluÃ ¾a above Valkininkai RCE GM R3472 582 River LT Jiesia at KliokiÃ ¡kÃ  RCE GM R3493 583 River LT JÃ «ra above TauragÃ  RCE HG R3567 584 River LT KraÃ ¾antÃ  above KelmÃ  RCE GM R3479 585 River LT Laukesa below Zarasai RCE HG R3521 586 River LT LÃ vuo above KupiÃ ¡kis RCE GM R534 587 River LT LÃ «Ã ¡Ã  Pikeliai RCE HG R3520 588 River LT Minija above PlungÃ  RCE GM R3494 589 River LT Minija below GargÃ ¾dai RCE GM R3534 590 River LT Minija below PriekulÃ  RCE GM R538 591 River LT Ã eÃ ¡uvis at Skirgailiai RCE GM R3547 592 River LT Skroblus below Dubininkai RCE HG R3474 593 River LT Ã ventoji above AnykÃ ¡Ã iai RCE HG R453 594 River LT VeivirÃ ¾as at VeivirÃ ¾Ã nai RCE HG R531 595 River LT Ã ½eimena below PabradÃ  RCE HG R3777 596 River LT Ã ½eimena below Ã venÃ ionÃ liai RCE HG R3559 597 River LU Attert, aval Everlange RCE HG R1079 598 River LU Attert, Colmar-Berg RCE GM R1080 599 River LU Clerve, aval Clervaux RCE GM R1082 600 River LU Clerve, Kautenbach RCE HG R1081 601 River LV Abava 0.5 km upstream Kandava RCE HG R3229 602 River LV Berze 1.0 km downstream Dobele RCE GM R3230 603 River LV Dubna, 0.5 km upstream Livani RCE HG R361 604 River LV Gauja 3.0 km downstream Valmiera RCE GM R367 605 River LV Memele, boundary with Lithuania RCE HG R368 606 River LV Musa, boundary with Lithuania RCE GM R371 607 River LV Rezekne 4.0 km upstream Rezekne RCE HG R3227 608 River LV Tebra upstream Aizpute RCE HG R3295 609 River MT Bahrija Valley System RME GM R4039 610 River NL Beneden-Dinkel RCE GM R448 611 River NL Boekelerbeek RCE GM R16 612 River NL Boven-Dinkel RCE HG R51 613 River NL Drentse Aa RCE GM R26 614 River NL Gasterensche Diep RCE HG R49 615 River NL Gulp RCE GM R45 616 River NL Keersop RCE HG R42 617 River NL Niers/Zelderheide RCE GM R40 618 River NL Oude Graaf Hugten RCE GM R38 619 River NL Poppelsche Ley RCE GM R39 620 River NL Puntbeek RCE GM R70 621 River NL Rammelbeek RCE GM R63 622 River NL Rodebeek (Rothenbach) RCE HG R438 623 River NL Rovertsche Ley RCE HG R58 624 River NL Ruenbergerbeek RCE HG R50 625 River NL Selzerbeek (Partij) RCE HG R55 626 River NL Swalm (Hoosterhof) RCE GM R53 627 River NL Worm (Haanrade) RCE GM R71 628 River PL Drawa RCE HG R459 629 River PL Gizela RCE GM R430 630 River PL Grabowa RCE HG R472 631 River PL Grzybnica RCE HG R475 632 River PL Kamionka RCE HG R394 633 River PL Ã aÃ ºna Struga RCE HG R395 634 River PL Lega RCE HG R432 635 River PL Osownica RCE GM R456 636 River PL ParsÃta RCE GM R469 637 River PL Struga Koniuszyn RCE HG R426 638 River PL Ugoszcz RCE GM R446 639 River PL WoÃ czenica RCE HG R477 640 River PL Zimna Woda RCE HG R1030 641 River PT Arunca RME GM R120 642 River PT AvÃ ´_1 RME HG R3505 643 River PT Azibo_1 RME GM R271 644 River PT Baceiro_1 RME HG R265 645 River PT Cabreira RME HG R3509 646 River PT Ceira RME GM R212 647 River PT CÃ ´ja_1 RME HG R3502 648 River PT Curros_10 RME HG R236 649 River PT Curros_20 RME HG R244 650 River PT Foz_Arouce RME GM R211 651 River PT GÃ ³is RME HG R214 652 River PT I-GS-1 CastelÃ £o RME HG R115 653 River PT I-GS-CP Corte Pinheiro RME HG R124 654 River PT II-A-2 Cerca dos Pomares RME HG R238 655 River PT III-S-1 SÃ £o CristÃ ³vÃ £o RME GM R3557 656 River PT Local 7.8 Ribeira de Valverde RME GM R3572 657 River PT Macedo_20 RME HG R269 658 River PT Meirinhos_1 RME GM R262 659 River PT P2223031 Ribeira de SÃ £o Domingos RME GM R3539 660 River PT P4213011 Afluente do Torgal RME HG R3536 661 River PT P4213041 Porteira Rija RME GM R3554 662 River PT PinhÃ £o_1 RME HG R247 663 River PT RabaÃ §al_60 RME GM R284 664 River PT RabaÃ §al_70 RME HG R285 665 River PT Sabor_1 RME HG R266 666 River PT Sabor_4 RME HG R270 667 River PT Sabor_5 RME GM R280 668 River PT Sousa_3 RME GM R267 669 River PT Tedo_1 RME HG R272 670 River PT Tua_1 RME GM R278 671 River PT Tuela_3 RME HG R268 672 River PT Tuela_55 RME HG R283 673 River SE River 3631 RNO HG R3480 674 River SE Ã frÃ ¥n Limmaren RCE GM R3475 675 River SE BÃ ¥thusbÃ ¤cken RNO GM R3518 676 River SE FÃ ¤llbÃ ¤cken RNO GM R3370 677 River SE InsjÃ ¶bÃ ¤cken RNO HG R3372 678 River SE KvarnÃ ¥n RNO GM R3377 679 River SE LarsboÃ ¥n RNO HG R3346 680 River SE LaukersjÃ ¶bÃ ¤cken RNO HG R3477 681 River SE MellanÃ ¤lven RNO HG R3354 682 River SE RockÃ ¥n RNO GM R3376 683 River SE SandvadsbÃ ¤cken RNO GM R3365 684 River SE StorbÃ ¤cken RNO HG R3375 685 River SE TorrfinnÃ ¥n RNO HG R3373 686 River SE UllnaÃ ¥n RCE GM R889 687 River SE UrsÃ ¥n RNO GM R3525 688 River SI Koritnica Kal RAL HG R3790 689 River SI Sava OtoÃ e RAL HG R331 690 River SI Savinja LuÃ e RAL HG R3785 691 River SI SoÃ a Trenta RAL HG R3789 692 River SK BelÃ ¡, LiptovskÃ ½ HrÃ ¡dok REC HG R1158 693 River SK Ã ierna voda, Ã ierna Voda REC GM R1169 694 River SK Ã ierna voda, Senec REC GM R1168 695 River SK Dunaj (Danube), KomÃ ¡rno REC GM R1173 696 River SK Dunaj (Danube), MedveÃ ov REC GM R1172 697 River SK MalÃ ½ Dunaj, Jelka REC GM R1167 698 River SK Myjava, KÃ ºty REC GM R1171 699 River SK Myjava, pod Myjavou REC GM R1170 700 River SK RajÃ ianka, Ã ½ilina REC HG R1163 701 River SK Ronava, SlovenskÃ © NovÃ © Mesto REC GM R1165 702 River SK TrnÃ ¡vka, ZemplÃ ­nske HradiÃ ¡te REC GM R1166 703 River SK VarÃ ­nka, VarÃ ­n REC HG R1161 704 River UK Allan Water at NN817066 RCE HG R3972 705 River UK Allander Water at d/s Milngavie STW RNO GM R439 706 River UK Allt Chalder at u/s hydro offtake RNO HG R519 707 River UK Allt Chomraidh RCE HG R561 708 River UK Allt Eigheach at road bridge RCE GM R564 709 River UK Allt Eigheach at road bridge  N5 RNO GM R1066 710 River UK Annas at 5m d/s bridge at Annaside RCE GM R495 711 River UK Annas at 5m d/s bridge at Annaside  N2 RNO GM R575 712 River UK Annas at A595 bridge at Bootle RCE HG R496 713 River UK Ashgrove Tributary at Ballykeel RCE GM R380 714 River UK Avon Water at Gordleton RCE HG R501 715 River UK Bidno at u/s Wye RCE GM R488 716 River UK Biggar Water at NT130349 RCE GM R552 717 River UK Black Cart Water at Howwood Bridge RNO GM R443 718 River UK Black Cart Water at u/s Johnstone STW RNO GM R445 719 River UK Carie Burn at parking site RNO HG R533 720 River UK Charlton Stream at Charlton/Milbourne RCE HG R498 721 River UK Clun at Marlow RCE HG R492 722 River UK Cothi at Moelfre RNO HG R487 723 River UK Cothi Clydach at B4310 RNO HG R485 724 River UK Craufurdland Water at Assloss Ford RCE HG R3936 725 River UK Cwm Cywarch RNO GM R482 726 River UK Cynfal at Pont Newydd RNO GM R486 727 River UK Dall Burn at Main Road  N5 RNO GM R1067 728 River UK Dall Burn at main road bridge RCE GM R537 729 River UK Dean Water at NO 345 482 RCE GM R3989 730 River UK East Looe River at Trussel Bridge RNO GM R500 731 River UK Endrick Water at Balfron RNO HG R3937 732 River UK Endrick Water at Drymen Bridge (R-C4) RCE HG R3939 733 River UK Endrick Water at Drymen Bridge (R-N4) RNO HG R467 734 River UK Ettrick Water at Lindean RNO HG R470 735 River UK Fenwick Water at Assloss Bridge RCE GM R65 736 River UK Finn River (Cos Tyrone/Donegal) at Clady Bridge RNO GM R502 737 River UK Gala Water at NT487368 RCE GM R546 738 River UK Glendun River at Knocknacarry Bridge RCE GM R382 739 River UK Glenroan Burn at Glenroan Bridge RCE HG R384 740 River UK Glensawisk Burn at Campbell's Bridge RCE HG R418 741 River UK Hepste at d/s Two ridges near Bryn Cul Ford RCE HG R491 742 River UK Hilton/Cut Throat Brook at Broughton RCE HG R504 743 River UK Killyglen Burn at Drains Bay RCE GM R385 744 River UK King Edward Burn at Bridge of Eden RNO HG R476 745 River UK King Edward Burn at Stocherie RNO GM R479 746 River UK Leader Water at Leader Water Foot RCE HG R1059 747 River UK Lee (Thames) at Leasy Bridge, Wheathampstead RCE GM R507 748 River UK Len Trib. at 100m d/s Leeds STW RCE GM R506 749 River UK Leys Farm Ditch at A4095 Roadbridge RCE GM R499 750 River UK Lisnabane Burn at Lisnablane Bridge RCE HG R386 751 River UK Loughermore River at Loughermore Bridge RCE GM R388 752 River UK Main Water of Luce at u/s Penwhirn Burn RNO HG R3938 753 River UK Monnow at Monmouth Gap RCE GM R494 754 River UK Nant y Dernol at u/s Wye RCE HG R490 755 River UK Palnure Burn at Craignine Bridge RNO HG R525 756 River UK Polharrow Burn at A713 bridge RNO HG R520 757 River UK Polmaddy Burn near A713 bridge RNO GM R521 758 River UK River Alaw at Llanfigael RCE GM R3817 759 River UK River Annan at NY117762 RCE GM R3988 760 River UK River Annan at NY101860 RCE HG R548 761 River UK River Annan at NY123757 RCE HG R3981 762 River UK River Bervie at u/s Macphies RCE HG R484 763 River UK River Bladnoch at Glassock Bridge RNO HG R526 764 River UK River Calder at d/s Lochwinnoch RNO HG R510 765 River UK River Calder at d/s Lochwinnoch RC2 RCE HG R512 766 River UK River Carron at Tewel Ford RNO HG R489 767 River UK River Clyde at Highlees RCE HG R513 768 River UK River Clyde at Hyndford Bridge RNO GM R3951 769 River UK River Clyde at Uddingston RCE GM R515 770 River UK River Cree at Arnimean RNO GM R3891 771 River UK River Derg at Crew Bridge RNO HG R455 772 River UK River Devon at NS886962 RCE GM R3940 773 River UK River Devon at NS845957 RCE HG R549 774 River UK River Don at Kintore Bridge RNO GM R509 775 River UK River Enrick d/s Drumnadrochit RNO HG R3950 776 River UK River Irvine at Gatehead RCE GM R3986 777 River UK River Isla at Wester Cardean RNO HG R471 778 River UK River Kelvin at Torrance RCE GM R4003 779 River UK River Nant at d/s Taynuilt RNO HG R517 780 River UK River Nith above Kirkconnel RCE HG R3992 781 River UK River Nith at NX967778 RCE GM R560 782 River UK River Nith at NX971765 RCE GM R559 783 River UK River Otter 50m u RCE HG R3818 784 River UK River Tweed at NT682321 RCE HG R556 785 River UK River Tweed at NT690333 RCE HG R557 786 River UK RIVER TWEED AT NT907479 RCE HG R3977 787 River UK Rothley Brook at Ratby RCE GM R497 788 River UK Shalloch at u/s Minnoch confluence RNO HG R522 789 River UK Tregeseal Stream at Carn Praunter RCE GM R503 790 River UK Tregeseal Stream at Carn Praunter  N2 RNO GM R576 791 River UK Tweed at NT489323 RCE HG R3974 792 River UK Tweed at NT625316 RCE HG R3952 793 River UK Water of Federate at Mill of Federate RCE GM R3990 794 River UK Water of Minnoch u/s of Shalloch confluence RNO GM R523 795 River UK Water of Minnoch u/s of Shalloch confluence  RC3 RCE GM R524 796 River UK Whiteadder at NT786567 RCE HG R3880 797 River UK Whiteadder Water at Chesterfield Ford RCE GM R463 798 River UK Wye (Thames) at G.S. Hedsor RCE HG R505 799 Lake AT Altausseer See LAL HG L275 800 Lake AT Attersee LAL HG L240 801 Lake AT Faaker See LAL HG L105 802 Lake AT Grundlsee LAL HG L276 803 Lake AT HallstÃ ¤tter See LAL HG L252 804 Lake AT Irrsee LAL HG L237 805 Lake AT Mattsee LAL HG L219 806 Lake AT Mondsee LAL HG L234 807 Lake AT Obertrumer See LAL HG L220 808 Lake AT Ossiacher See LAL HG L107 809 Lake AT Pressegger See LAL HG L108 810 Lake AT Wallersee LAL HG L232 811 Lake AT WeiÃ ensee LAL HG L109 812 Lake AT WÃ ¶rthersee LAL HG L111 813 Lake AT Wolfgangsee LAL HG L233 814 Lake BE Blokkersdijk  LO LCE GM L656 815 Lake BE Gavers  Harelbeke LCE GM L478 816 Lake CY Asprokremmos dam LME GM L535 817 Lake CY Kouris dam LME GM L452 818 Lake DE Alpsee bei FÃ ¼ssen LAL HG L655 819 Lake DE Barniner See LCE GM L658 820 Lake DE Bodensee (Obersee) LAL HG L661 821 Lake DE Bothkamper See LCE GM L665 822 Lake DE Chiemsee LAL HG L669 823 Lake DE Grimnitzsee LCE GM L732 824 Lake DE GroÃ er Alpsee bei Immenstadt LAL GM L673 825 Lake DE GroÃ er MÃ ¼ggelsee LCE GM L3920 826 Lake DE GroÃ er Ostersee LAL HG L676 827 Lake DE GroÃ er PlÃ ¶ner See LCE GM L3810 828 Lake DE GroÃ er Wariner See LCE GM L700 829 Lake DE Gulper See LCE GM L731 830 Lake DE KÃ ¶nigssee LAL HG L677 831 Lake DE Malkwitzer See LCE HG L685 832 Lake DE Schliersee LAL GM L690 833 Lake DE SchÃ ¶hsee LCE HG L691 834 Lake DE Starnberger See LAL HG L692 835 Lake DE Suhrer See LCE HG L693 836 Lake DE Tachinger See LAL GM L697 837 Lake DE Treptowsee LCE HG L698 838 Lake DE Waginger See LAL GM L699 839 Lake DE WeiÃ ensee LAL HG L701 840 Lake DE Weitsee LAL HG L702 841 Lake DE Wittwesee LCE HG L730 842 Lake DE WÃ ¶rthsee LAL HG L727 843 Lake DK Almind SÃ ¸ LCE HG L3434 844 Lake DK BagsvÃ ¦rd SÃ ¸ LCE GM L3431 845 Lake DK Bastrup SÃ ¸ LCE GM L3426 846 Lake DK Bryrup LangsÃ ¸ LCE GM L3429 847 Lake DK DamhussÃ ¸en LCE GM L3427 848 Lake DK Engelsholm SÃ ¸ LCE GM L3430 849 Lake DK Engetved SÃ ¸ LCE GM L3444 850 Lake DK Glenstrup SÃ ¸ LCE GM L3413 851 Lake DK Hald SÃ ¸ LCE GM L3411 852 Lake DK Hampen SÃ ¸ LCE HG L3440 853 Lake DK Hostrup SÃ ¸ LCE GM L3442 854 Lake DK Knud SÃ ¸ LCE GM L3414 855 Lake DK MaglesÃ ¸ LCE HG L3419 856 Lake DK Nors SÃ ¸ LCE HG L3423 857 Lake DK RavnsÃ ¸ LCE GM L3251 858 Lake DK RÃ ¸rbÃ ¦k SÃ ¸ LCE GM L3445 859 Lake DK SlÃ ¥en SÃ ¸ LCE HG L3339 860 Lake DK SÃ ¸by SÃ ¸ LCE HG L3433 861 Lake DK SÃ ¸holm SÃ ¸ LCE GM L3425 862 Lake DK Sunds SÃ ¸ LCE GM L3439 863 Lake DK Vandet SÃ ¸ LCE GM L3412 864 Lake EE Endla LCE GM L927 865 Lake EE Ihamaru PalojÃ ¤rv LCE GM L917 866 Lake EE Kalli LCE HG L928 867 Lake EE KÃ ¶strejÃ ¤rv LCE GM L921 868 Lake EE Kooraste KÃ µverjÃ ¤rv LCE HG L922 869 Lake EE Nohipalu ValgjÃ ¤rv LCE HG L916 870 Lake EE Prossa LCE HG L920 871 Lake EE SaadjÃ ¤rv LCE HG L924 872 Lake EE TÃ µhela LCE HG L919 873 Lake EE Uljaste LCE GM L590 874 Lake EE VÃ ¤ike Palkna LCE HG L918 875 Lake EE Verevi LCE GM L923 876 Lake EE Viljandi LCE GM L926 877 Lake ES Agavanzal LME GM L3532 878 Lake ES Ã gueda LME GM L126 879 Lake ES AldeadÃ ¡vila LME GM L136 880 Lake ES Bao LME GM L117 881 Lake ES Guadalest LME GM L166 882 Lake ES Guadalmellato LME GM L114 883 Lake ES Loriguilla LME GM L146 884 Lake ES NegratÃ ­n LME GM L141 885 Lake ES PÃ ¡lmaces LME GM L130 886 Lake ES Portodemouros LME GM L104 887 Lake ES Salime LME GM L102 888 Lake ES San Esteban LME GM L112 889 Lake ES Sau LME GM L260 890 Lake ES Talarn LME GM L133 891 Lake ES Tanes LME GM L139 892 Lake ES ValparaÃ ­so LME GM L116 893 Lake ES Vilasouto LME GM L121 894 Lake ES Yeguas LME GM L113 895 Lake FI Ã htÃ ¤rinjÃ ¤rvi LNO GM L3872 896 Lake FI HaukkajÃ ¤rvi LNO HG L1126 897 Lake FI JoutsijÃ ¤rvi LNO GM L1127 898 Lake FI JyvÃ ¤sjÃ ¤rvi LNO GM L1128 899 Lake FI KeskijÃ ¤rvi LNO GM L1129 900 Lake FI LuujÃ ¤rvi LNO HG L1130 901 Lake FI PÃ ¤Ã ¤jÃ ¤rvi LNO HG L3820 902 Lake FI PieksÃ ¤njÃ ¤rvi LNO GM L3823 903 Lake FI Punelia, Neittysaari 158 LNO HG L1014 904 Lake FI SalmijÃ ¤rvi LNO GM L1131 905 Lake FI TevÃ ¤nti, keskiosa 1 LNO HG L1024 906 Lake FI TuomiojÃ ¤rvi LNO GM L3822 907 Lake FR Aiguebelette-le-Lac LAL GM L984 908 Lake FR Annecy LAL HG L98 909 Lake FR Le Bourget-du-Lac LAL GM L983 910 Lake FR Cazaux LCE HG L95 911 Lake FR Hourtin-carcans LCE GM L96 912 Lake FR Lacanau LCE GM L97 913 Lake FR Laffrey LAL HG L975 914 Lake FR LÃ ©man LAL GM L985 915 Lake FR Petichet LAL GM L978 916 Lake FR Sainte-Croix LME GM L4022 917 Lake FR Saint-Point LCE GM L99 918 Lake FR Saint-Cassien LME GM L4021 919 Lake FR Sylans LAL GM L980 920 Lake GR Fragma Thisavrou LME GM L3935 921 Lake GR Tehniti Limni Tavropou (Plastira) LME HG L3941 922 Lake HU KunkÃ ¡polnÃ ¡si-mocsÃ ¡r LCE HG L1078 923 Lake HU Balaton, Keszthelyi-Ã ¶bÃ ¶l LCE GM L1073 924 Lake HU Balaton, BalatonfÃ ¼redi-Ã ¶bÃ ¶l LCE HG L1075 925 Lake HU Velencei-tÃ ³, GÃ ¡rdony LCE GM L1074 926 Lake HU Kis-Balaton, VÃ ¶rsi-vÃ ­z LCE HG L1076 927 Lake IE Lough Ballynakill LAT GM L354 928 Lake IE Lough Dromore LAT HG L321 929 Lake IE Lough Lattone LAT HG L3926 930 Lake IE Lough Acrow LAT GM L399 931 Lake IE Lough Akibbon LNO HG L553 932 Lake IE Lough Annamakerrig LAT GM L329 933 Lake IE Lough Atorick LNO GM L387 934 Lake IE Lough Ballycullinan LAT GM L309 935 Lake IE Lough Bunny LAT HG L103 936 Lake IE Lough Columbkille LAT HG L570 937 Lake IE Lough Doo (Doolough) LNO GM L434 938 Lake IE Lough Dunglow LNO HG L357 939 Lake IE Lough Easky LNO HG L421 940 Lake IE Lough Ennell LAT GM L292 941 Lake IE Lough Garadice LAT GM L338 942 Lake IE Lough Graney LNO GM L473 943 Lake IE Lough Guitane LNO HG L424 944 Lake IE Lough Inchiquin LAT GM L295 945 Lake IE Lough Lene LAT HG L106 946 Lake IE Lough Lickeen LNO GM L435 947 Lake IE Lough Moher LNO HG L882 948 Lake IE Lough Nahasleam LAT HG L351 949 Lake IE Lough Naminn LAT HG L375 950 Lake IE Lough O'Flynn LAT HG L290 951 Lake IE Lough Owel LAT HG L293 952 Lake IE Lough MacNean Lower LAT GM L3893 953 Lake IE Lough MacNean Upper LAT HG L1156 954 Lake IE Lough Melvin LAT GM L1160 955 Lake IT Bacino del Medio Flumendosa LME GM L1125 956 Lake IT Bacino dell'Alto Flumendosa LME GM L3396 957 Lake IT Bacino di Cucchinadorza LME GM L1123 958 Lake IT Bacino di Punta Gennarta LME GM L1124 959 Lake IT Lago di Caldaro LAL HG L1112 960 Lake IT Lago di Candia LAL GM L1113 961 Lake IT Lago di Como LAL GM L1108 962 Lake IT Lago di Endine LAL HG L1114 963 Lake IT Lago di Garda LAL HG L1110 964 Lake IT Lago di Mezzola LAL GM L1111 965 Lake IT Lago di Montorfano LAL HG L1115 966 Lake IT Lago di Piano LAL GM L1116 967 Lake IT Lago di Segrino LAL HG L1117 968 Lake LT Alnis LCE HG L4005 969 Lake LT Dusia LCE HG L583 970 Lake LT LÃ «kÃ ¡tas LCE GM L574 971 Lake LT Plateliai LCE HG L585 972 Lake LT Rubikiai LCE GM L3204 973 Lake LT Ã ventas LCE HG L3999 974 Lake LV Lake Burtnieks LCE GM L339 975 Lake LV Lake Kanieris LCE HG L340 976 Lake LV Lake Kisezers LCE GM L343 977 Lake LV Lake Liepajas LCE HG L345 978 Lake LV Lake Raznas LCE HG L349 979 Lake LV Lake Usmas LCE HG L359 980 Lake NL Achterste Goorven LCE GM L3795 981 Lake NL Ankeveense Plassen LCE HG L3755 982 Lake NL Bergven LCE HG L3811 983 Lake NL Beuven LCE HG L3794 984 Lake NL Botshol LCE HG L436 985 Lake NL Broekvelden LCE HG L3731 986 Lake NL Fluessen LCE GM L416 987 Lake NL Gaasperplas LCE HG L3359 988 Lake NL Gooimeer LCE GM L427 989 Lake NL Groot Huisven LCE GM L3814 990 Lake NL Naardermeer LCE HG L935 991 Lake NL Nieuwemeer LCE GM L3728 992 Lake NL Nieuwkoopse Plassen LCE GM L566 993 Lake NL Rauwven LCE GM L3812 994 Lake NL Spiegelplas LCE HG L3729 995 Lake NL Veluwemeer LCE HG L274 996 Lake NL Venrode Midden LCE GM L3797 997 Lake NL Vlietlanden LCE GM L3815 998 Lake NL Wieden LCE GM L4002 999 Lake NL Zegerplas LCE GM L3730 1000 Lake NL Zevenhuizerplas LCE HG L3727 1001 Lake PL BobiÃciÃ skie Wielkie LCE HG L638 1002 Lake PL Busznica LCE HG L1 1003 Lake PL CieszÃcino LCE HG L651 1004 Lake PL DÃ ugie Wigierskie LCE HG L3 1005 Lake PL GaÃ aduÃ  LCE HG L5 1006 Lake PL Gwiazdy LCE GM L636 1007 Lake PL Jegocin LCE HG L634 1008 Lake PL JeleÃ  LCE HG L637 1009 Lake PL Kamieniczno LCE HG L650 1010 Lake PL Kiedrowickie LCE GM L1035 1011 Lake PL KoÃ owin LCE HG L632 1012 Lake PL KrÃpsko DÃ ugie LCE HG L635 1013 Lake PL Majcz Wielki LCE HG L633 1014 Lake PL MiaÃ kie LCE GM L311 1015 Lake PL Mokre LCE GM L6 1016 Lake PL Nicemino LCE HG L652 1017 Lake PL Piasek LCE HG L645 1018 Lake PL Ã miadowo LCE HG L551 1019 Lake PL WiÃ kokuk LCE HG L289 1020 Lake PL WiÃ ¼ajny LCE GM L344 1021 Lake PL Zelwa LCE HG L307 1022 Lake PT Aguieira LME GM L3465 1023 Lake PT Alto Lindoso LME GM L119 1024 Lake PT CaniÃ §ada LME GM L208 1025 Lake PT Fronhas LME GM L210 1026 Lake PT MaranhÃ £o LME GM L241 1027 Lake PT Montargil LME GM L3463 1028 Lake PT Monte da Rocha LME GM L249 1029 Lake PT Pracana LME GM L3566 1030 Lake SE BÃ ¤en LNO GM L897 1031 Lake SE Baktsjaure LNO HG L883 1032 Lake SE BysjÃ ¶n LNO HG L869 1033 Lake SE Dalkarlsaspen LNO GM L957 1034 Lake SE Degervattnet LNO HG L879 1035 Lake SE Fiolen LNO HG L910 1036 Lake SE FÃ ¶rsjÃ ¶n LNO HG L871 1037 Lake SE Gryten LNO GM L3762 1038 Lake SE HjÃ ¤rtsjÃ ¶n LNO GM L895 1039 Lake SE LimmingsjÃ ¶n LNO HG L878 1040 Lake SE MarsjÃ ¶n LNO HG L880 1041 Lake SE Ã rvattnet LNO GM L892 1042 Lake SE Ã vre SkÃ ¤rsjÃ ¶n LNO GM L3764 1043 Lake SE PahajÃ ¤rvi LNO HG L874 1044 Lake SE RemmarsjÃ ¶n LNO HG L877 1045 Lake SE Sangen LNO HG L872 1046 Lake SE SpjutmosjÃ ¶n LNO GM L3766 1047 Lake SE StensjÃ ¶n LNO HG L870 1048 Lake SE StensjÃ ¶n(2) LNO HG L881 1049 Lake SE SundtrÃ ¤sket LNO GM L885 1050 Lake SE TÃ ¤ftetrÃ ¤sket LNO GM L876 1051 Lake SE Toftan LNO GM L3763 1052 Lake SE ValasjÃ ¶n LNO HG L873 1053 Lake SE Vikholmen LNO GM L886 1054 Lake SE VuotnersjÃ ¶n LNO HG L884 1055 Lake SI Blejsko jezero LAL GM L3995 1056 Lake SI Bohinjsko jezero LAL HG L3998 1057 Lake UK Bassenthwaite Lake LNO GM L431 1058 Lake UK Bosherston Lake, Central Arm LCE HG L442 1059 Lake UK Buttermere LNO HG L3869 1060 Lake UK Cam Loch LNO HG L514 1061 Lake UK Carlingwark Loch LCE GM L320 1062 Lake UK Cashel Upper Lough LAT GM L369 1063 Lake UK Chasewater LAT GM L3843 1064 Lake UK Coolyermer Lough LAT HG L346 1065 Lake UK Crose Mere LAT GM L3838 1066 Lake UK Crummock Water LNO HG L3809 1067 Lake UK Derwent Water LNO HG L458 1068 Lake UK Ennerdale Water LNO HG L3864 1069 Lake UK Esthwaite Water or Claife, Wray Mires Tarn LNO GM L3870 1070 Lake UK Frensham Great Pond LCE GM L3846 1071 Lake UK Grasmere LNO GM L966 1072 Lake UK Hanmer Mere LAT GM L447 1073 Lake UK Hornsea Mere LAT GM L3842 1074 Lake UK Keenaghan Lough LAT GM L391 1075 Lake UK Kenfig Pool LCE HG L465 1076 Lake UK Lake of Menteith LNO GM L981 1077 Lake UK Lattone LAT HG L3892 1078 Lake UK Linlithgow Loch LCE GM L3691 1079 Lake UK Llangorse Lake LCE GM L3871 1080 Lake UK Llyn Coron LCE GM L3873 1081 Lake UK Llyn Cwellyn LNO HG L3865 1082 Lake UK Llyn Llygeirian LAT GM L3839 1083 Lake UK Llyn Padarn LNO GM L3863 1084 Lake UK Llyn Tegid or Bala Lake LNO HG L3866 1085 Lake UK Locanan Lacasdail or Laxadale Lochs LNO GM L3741 1086 Lake UK Loch a' Bhraoin LNO HG L3752 1087 Lake UK Loch Borralie LAT HG L259 1088 Lake UK Loch Brora LNO HG L3740 1089 Lake UK Loch Calder LAT HG L437 1090 Lake UK Loch Dee LNO GM L3756 1091 Lake UK Loch Doilet LNO HG L3749 1092 Lake UK Loch Druidibeag LNO HG L3717 1093 Lake UK Loch Dun na Cille LNO GM L3748 1094 Lake UK Loch Grannoch LNO GM L450 1095 Lake UK Loch Laidon LNO GM L986 1096 Lake UK Loch Leven LAT GM L3686 1097 Lake UK Loch Lomond North Basin LNO HG L3888 1098 Lake UK Loch Lomond South Basin LNO GM L3890 1099 Lake UK Loch Lubnaig LNO HG L481 1100 Lake UK Loch Maree LNO HG L3750 1101 Lake UK Loch Ness LNO HG L3751 1102 Lake UK Loch of Clunie LNO GM L518 1103 Lake UK Loch of Lowes LNO GM L3738 1104 Lake UK Loch of Swannay LCE GM L3688 1105 Lake UK Loch Osgaig LNO HG L3705 1106 Lake UK Loch Ossian LNO HG L466 1107 Lake UK Loch Sgealtair LAT HG L3530 1108 Lake UK Loch Tarff LNO HG L3754 1109 Lake UK Loch Watston LAT HG L3545 1110 Lake UK Lochindorb LNO HG L3753 1111 Lake UK Lough Ash LAT HG L363 1112 Lake UK Lough Carn LAT HG L390 1113 Lake UK Lough Melvin LAT GM L972 1114 Lake UK Lough Muck LAT GM L365 1115 Lake UK Lower MacNean LAT GM L967 1116 Lake UK Loweswater LNO GM L461 1117 Lake UK Martnaham Loch LCE HG L3698 1118 Lake UK Tatton Mere LAT GM L3837 1119 Lake UK The Mere LAT GM L3841 1120 Lake UK Upper MacNean LAT HG L965 1121 Lake UK Upton Broad LCE HG L454 1122 Lake UK Wast Water LNO HG L3867 1123 Lake UK West Loch Ollay LCE HG L3690 1124 Lake UK Woodhall Loch LNO HG L3739 1125 Coastal/Transitional BE Beneden-Zeeschelde CNE GM T1018 1126 Coastal/Transitional CY Limassol Bay CME GM C358 1127 Coastal/Transitional DE Amrum CNE GM C425 1128 Coastal/Transitional DE Dithmarschen Bight CNE GM C330 1129 Coastal/Transitional DE Eastern Ems CNE GM C336 1130 Coastal/Transitional DE Geltinger Birk CBA GM C429 1131 Coastal/Transitional DE Hever CNE GM C412 1132 Coastal/Transitional DE HÃ ¶rnum tidal basin CNE HG C422 1133 Coastal/Transitional DE Northern peninsula DarÃ -Zingst CBA GM C308 1134 Coastal/Transitional DE Spiekeroog Wadden Sea CNE GM C419 1135 Coastal/Transitional DE Trischen-Blauort CNE GM C410 1136 Coastal/Transitional DE Wangerooge Open Sea CNE GM C428 1137 Coastal/Transitional DE Western Ems CNE GM C411 1138 Coastal/Transitional DK Ã rhus Bugt (DMU 427) CNE GM C3573 1139 Coastal/Transitional DK BÃ ¦lthavet  Fynshoved (DMU 935) CNE GM C3558 1140 Coastal/Transitional DK Bornholm west (DMU 1040050 RÃ ¸nne) CBA GM C3587 1141 Coastal/Transitional DK Danish Wadden Sea  inner part CNE GM C3258 1142 Coastal/Transitional DK DybsÃ ¸ Fjord (103250 N RÃ ¸nnen) CBA GM C3582 1143 Coastal/Transitional DK Faxe Bugt  Stevns (DMU 441) CBA GM C3580 1144 Coastal/Transitional DK Hjelm Bugt (DMU 0901032) CBA GM C3576 1145 Coastal/Transitional DK Kattegat  LÃ ¦sÃ ¸ Rende (DMU 403) CNE GM C3544 1146 Coastal/Transitional DK Ãresund north (DMU 431) CNE GM C3564 1147 Coastal/Transitional DK Danish Wadden Sea  outer part (DMU 1510008) CNE GM C3529 1148 Coastal/Transitional DK Jylland west coast  Hirtshals (1013) CNE GM C3504 1149 Coastal/Transitional EE KÃ µiguste laht CBA GM C3246 1150 Coastal/Transitional EE KÃ ¼dema laht CBA HG C925 1151 Coastal/Transitional ES Arenys-Matar CME GM C3515 1152 Coastal/Transitional ES BahÃ ­a de El Confital CNE GM C3510 1153 Coastal/Transitional ES BahÃ ­a de Santander CNE GM T3776 1154 Coastal/Transitional ES Barbate CNE GM C3388 1155 Coastal/Transitional ES Cabo de Gata CME HG C3435 1156 Coastal/Transitional ES Hospitalet-Ametlla CME HG C3516 1157 Coastal/Transitional ES Matxitxako-Getaria CNE HG C3402 1158 Coastal/Transitional ES Estuario del Oka CNE GM T3395 1159 Coastal/Transitional ES Puerto de AlmerÃ ­a CME GM T3390 1160 Coastal/Transitional ES Tossa-Sant FeliÃ º CME HG C3513 1161 Coastal/Transitional ES Trafalgar CNE HG C3398 1162 Coastal/Transitional FI BÃ ¥gaskÃ ¤r CBA GM C3918 1163 Coastal/Transitional FI BergÃ ¶ CBA GM C1023 1164 Coastal/Transitional FI Domarkobban CBA HG C3917 1165 Coastal/Transitional FI Hailuoto CBA HG C1033 1166 Coastal/Transitional FI JÃ ¤rviluoto CBA GM C3927 1167 Coastal/Transitional FI LÃ ¥ngskÃ ¤r CBA HG C3919 1168 Coastal/Transitional FI PerÃ ¤meri CBA HG C1013 1169 Coastal/Transitional FI PjelaxfjÃ ¤rden CBA GM C3924 1170 Coastal/Transitional FI Putsaari CBA HG C3925 1171 Coastal/Transitional FI Rounakari CBA HG C1028 1172 Coastal/Transitional FI Seili CBA GM C1012 1173 Coastal/Transitional FR Anse du Cul de Loup, Anse de Jonville CNE HG C3769 1174 Coastal/Transitional FR Arcachon amont CNE GM T933 1175 Coastal/Transitional FR Arcachon Amont CNE GM C3835 1176 Coastal/Transitional FR Baie de Bourgneuf CNE GM C4009 1177 Coastal/Transitional FR Baie de La Ciotat CME HG C3358 1178 Coastal/Transitional FR Baie de La Ciotat 2 CME GM C3773 1179 Coastal/Transitional FR Baie des Veys CNE HG T3639 1180 Coastal/Transitional FR Baie du Mont-Saint-Michel Ouest CNE HG C4020 1181 Coastal/Transitional FR Baie du Mont-Saint-Michel Sud CNE HG C3630 1182 Coastal/Transitional FR Berck-sur-Mer CNE HG C3771 1183 Coastal/Transitional FR Campoloro CME HG C3369 1184 Coastal/Transitional FR Campoloro 2 CME GM C3775 1185 Coastal/Transitional FR Chausey CNE HG C3615 1186 Coastal/Transitional FR Concarneau large CNE GM C4019 1187 Coastal/Transitional FR CÃ ´te de Nacre CNE GM C3889 1188 Coastal/Transitional FR Estuaire de la Gironde CNE GM T3772 1189 Coastal/Transitional FR Estuaire de l'Orne CNE GM T3640 1190 Coastal/Transitional FR Estuaire du RhÃ ´ne CME GM T3406 1191 Coastal/Transitional FR Ã tang de Lapalme CME HG T3896 1192 Coastal/Transitional FR Etretat et Senneville CNE GM C3767 1193 Coastal/Transitional FR Fond estuarien de la baie du mont Saint-Michel CNE HG T3770 1194 Coastal/Transitional FR Golfe du Morbihan CNE HG C4010 1195 Coastal/Transitional FR Ã le du Levant CME HG C3366 1196 Coastal/Transitional FR Ã le du Levant 2 CME GM C3774 1197 Coastal/Transitional FR Le Cap Romain, Saint-Aubin, Bernires, Courseulles CNE GM C3768 1198 Coastal/Transitional FR Lorient Groix CNE HG C4015 1199 Coastal/Transitional FR Merville-Franceville CNE GM C3627 1200 Coastal/Transitional FR Paimpol Perros-Guirrec CNE HG C4011 1201 Coastal/Transitional FR Pertuis charentais CNE GM C932 1202 Coastal/Transitional FR Rade de Brest CNE GM C4013 1203 Coastal/Transitional FR Tatihou CNE HG C3618 1204 Coastal/Transitional FR Thau CME GM T3409 1205 Coastal/Transitional GR S. Evvoikos gulf CME HG C953 1206 Coastal/Transitional GR Saronikos gulf CME GM C934 1207 Coastal/Transitional GR Thessaloniki gulf CME GM C952 1208 Coastal/Transitional IE Cork Harbour CNE GM C991 1209 Coastal/Transitional IE Dublin Bay CNE GM C987 1210 Coastal/Transitional IE Garavoge Estuary CNE GM T3928 1211 Coastal/Transitional IE Inner Clew Bay CNE HG C3929 1212 Coastal/Transitional IE Lough Foyle CNE HG C316 1213 Coastal/Transitional IE Malahide Bay CNE GM C3930 1214 Coastal/Transitional IE Newport Bay CNE HG T3931 1215 Coastal/Transitional IE Outer Dundalk Bay CNE GM C3932 1216 Coastal/Transitional IE Sligo Bay CNE HG C3933 1217 Coastal/Transitional IE Suir Estuary Lower CNE GM T996 1218 Coastal/Transitional IE Westport Bay CNE HG T3934 1219 Coastal/Transitional IE Wexford Harbour CNE HG C988 1220 Coastal/Transitional IT Antignano CME GM C3170 1221 Coastal/Transitional IT Carbonifera CME HG C3144 1222 Coastal/Transitional IT Castagneto CME GM C3198 1223 Coastal/Transitional IT Cattolica CME HG C3164 1224 Coastal/Transitional IT Cesenatico CME GM C3202 1225 Coastal/Transitional IT Conero CME HG C3129 1226 Coastal/Transitional IT Golfo di Milazzo CME HG C3168 1227 Coastal/Transitional IT Imperia CME GM C3188 1228 Coastal/Transitional IT Marinella  Foce del Magra CME GM C3201 1229 Coastal/Transitional IT Miramare CME HG C3126 1230 Coastal/Transitional IT Porto Cesareo CME HG C3140 1231 Coastal/Transitional IT Punta Licosa CME HG C3134 1232 Coastal/Transitional IT Punta Mesco CME HG C3131 1233 Coastal/Transitional IT Laguna di Venezia  Bacino meridionale CME GM T3851 1234 Coastal/Transitional IT Trappeto CME GM C3203 1235 Coastal/Transitional LT Curonian Lagoon Plume, KarklÃ  CBA GM T3625 1236 Coastal/Transitional LT Southeastern Baltic Coast, JuodkrantÃ  CBA GM C586 1237 Coastal/Transitional LV Latvian open Baltic Sea coastal zone CBA GM C4012 1238 Coastal/Transitional MT Majjiesa-Raheb CME HG C4037 1239 Coastal/Transitional MT Fliegu CME GM C4038 1240 Coastal/Transitional NL Eems-Dollard CNE GM T3658 1241 Coastal/Transitional NL Eems-Dollard kust CNE GM C3656 1242 Coastal/Transitional NL Hollandse kust CNE GM C3651 1243 Coastal/Transitional NL Waddenzee CNE GM C3657 1244 Coastal/Transitional NL Westerschelde CNE GM T134 1245 Coastal/Transitional NL Zeeuwse kust CNE GM C3655 1246 Coastal/Transitional PL KÃpa RedÃ owska CBA GM C7 1247 Coastal/Transitional PL Mielizna BorzyÃ ska CBA HG C286 1248 Coastal/Transitional PL Piaski Dziewicze CBA GM C8 1249 Coastal/Transitional PL Rowy CBA HG C287 1250 Coastal/Transitional PT Buarcos CNE GM C3955 1251 Coastal/Transitional PT Castelejo Costa Vicentina N CNE HG C3975 1252 Coastal/Transitional PT Espinho CNE GM C3585 1253 Coastal/Transitional PT Ingrina Costa Vicentina S CNE HG C3973 1254 Coastal/Transitional PT Inner Lima Ponte de Lima CNE GM T3982 1255 Coastal/Transitional PT Inner Minho ValenÃ §a CNE GM T3984 1256 Coastal/Transitional PT Lagos bay CNE GM C3976 1257 Coastal/Transitional PT Outer Lima Viana do Castelo CNE HG T3983 1258 Coastal/Transitional PT Outer Minho Caminha CNE HG T3985 1259 Coastal/Transitional PT Ponte da Praia de Faro CNE HG C3978 1260 Coastal/Transitional PT Praia do GarrÃ £o CNE HG C3980 1261 Coastal/Transitional PT Ramalhete CNE GM C3979 1262 Coastal/Transitional SE Torhamns skÃ ¤rgÃ ¥rd CBA GM C649 1263 Coastal/Transitional SE GaviksfjÃ ¤rden CBA HG C3355 1264 Coastal/Transitional SE Hakefjord och GalterÃ ¶ CNE GM C3259 1265 Coastal/Transitional SE HarskÃ ¤rs och TrÃ ¶djefjÃ ¤rden CBA HG C3130 1266 Coastal/Transitional SE Kungsbackafjorden  Nidingen CNE GM C4008 1267 Coastal/Transitional SE LÃ ¥ngvinds- och SkÃ ¤rsÃ ¥fjÃ ¤rden CBA HG C3127 1268 Coastal/Transitional SE N KÃ ¥vra CNE GM C3255 1269 Coastal/Transitional SE SkÃ ¤lderviken CNE GM C4006 1270 Coastal/Transitional SE SydÃ ¶stra Gotland, Suders CBA HG C3476 1271 Coastal/Transitional SE SV HolmÃ ¶arna, N Kvarken CBA GM C3362 1272 Coastal/Transitional SE AskÃ ¶-omrÃ ¥det CBA GM C750 1273 Coastal/Transitional SE Yttre GÃ ¤vlebukten CBA GM C799 1274 Coastal/Transitional SE Ljusnans och Voxnans kustomrÃ ¥de CBA GM C977 1275 Coastal/Transitional SE Gotlands Ã ¶stkust, Grogarn CBA HG C3471 1276 Coastal/Transitional SE Gullmarsfjorden CNE GM C733 1277 Coastal/Transitional SE Kosterfjorden CNE HG C734 1278 Coastal/Transitional SE Lysekils yttre skÃ ¤rgÃ ¥rd CNE HG C3221 1279 Coastal/Transitional SE Kvarken- Ã refjÃ ¤rden CBA HG C1015 1280 Coastal/Transitional SE Yxlan CBA GM C3635 1281 Coastal/Transitional SE V Landskrona och Lommabukten CNE GM C4007 1282 Coastal/Transitional SI Piran 000F CME HG C3959 1283 Coastal/Transitional UK Belfast Lough (outer) CNE GM C313 1284 Coastal/Transitional UK Blackwater Estuary CNE HG T414 1285 Coastal/Transitional UK Boulby Coast CNE HG C397 1286 Coastal/Transitional UK Busta Voe, Shetland CNE HG C328 1287 Coastal/Transitional UK Cardigan Bay CNE HG C417 1288 Coastal/Transitional UK Carlingford Lough CNE GM C315 1289 Coastal/Transitional UK Carrick Roads CNE GM C3645 1290 Coastal/Transitional UK Chichester Harbour CNE GM C398 1291 Coastal/Transitional UK Cleddau Estuary CNE HG T4000 1292 Coastal/Transitional UK Clyde Estuary CNE GM T3819 1293 Coastal/Transitional UK Conwy Bay CNE HG C3646 1294 Coastal/Transitional UK Conwy Estuary CNE HG T3881 1295 Coastal/Transitional UK Cumbria Coast CNE HG C3830 1296 Coastal/Transitional UK Dart Estuary CNE HG T406 1297 Coastal/Transitional UK Dee Estuary CNE HG T393 1298 Coastal/Transitional UK Essex Coast CNE GM C1065 1299 Coastal/Transitional UK Exe Estuary CNE GM T3659 1300 Coastal/Transitional UK Firth of Clyde CNE GM C3455 1301 Coastal/Transitional UK Firth of Clyde  Kilbrannan Sound CNE GM C302 1302 Coastal/Transitional UK Foyle Estuary CNE GM T19 1303 Coastal/Transitional UK Holy Island-Budle Bay CNE GM C3713 1304 Coastal/Transitional UK Horden Coast CNE GM C420 1305 Coastal/Transitional UK Humber Estuary (Lower) CNE HG T409 1306 Coastal/Transitional UK Loch Indaal CNE HG C306 1307 Coastal/Transitional UK Loch Ryan CNE GM C360 1308 Coastal/Transitional UK Loch Torridon CNE HG C347 1309 Coastal/Transitional UK Lough Foyle CNE HG C316 1310 Coastal/Transitional UK Lower Forth Estuary CNE GM T366 1311 Coastal/Transitional UK Medway Estuary CNE GM T3692 1312 Coastal/Transitional UK Milford Haven CNE GM C3849 1313 Coastal/Transitional UK Montrose Basin CNE GM T364 1314 Coastal/Transitional UK North Cornwall Coast CNE HG C356 1315 Coastal/Transitional UK Northumberland-Berwickshire Coast CNE HG C396 1316 Coastal/Transitional UK Orwell-Stour Estuary CNE GM T3693 1317 Coastal/Transitional UK Poole Harbour CNE GM T3694 1318 Coastal/Transitional UK Salcombe Harbour CNE GM C1025 1319 Coastal/Transitional UK Sandsound Voe CNE HG C3368 1320 Coastal/Transitional UK St Bride's Bay CNE HG C3874 1321 Coastal/Transitional UK Stonehaven, Aberdeen CNE HG C1020 1322 Coastal/Transitional UK Strangford Lough CNE HG C493 1323 Coastal/Transitional UK Tees Estuary CNE GM T433 1324 Coastal/Transitional UK Thames Estuary CNE GM T3700 1325 Coastal/Transitional UK The Wash (Outer) CNE HG C1044 1326 Coastal/Transitional UK Tor Bay CNE HG C3649 1327 Coastal/Transitional UK Tweed Estuary (lower) CNE HG T408 Third countries participating in the intercalibration exercise on a voluntary basis: No Category Country Site Name GIG Boundary Site code 1328 River BG Danube  to Rousse REC GM R3302 1329 River BG Danube  to Oriahovo REC GM R3287 1330 River BG Djuljunitza to Djuljunitza REC GM R3320 1331 River BG Ogosta  to Kobilyak REC GM R3316 1332 River BG Vit  to Sadovets REC HG R3304 1333 River NO Aargaardsvassdraget-2 RNO GM R855 1334 River NO Akerselva, OSLEAKR4 RNO GM R675 1335 River NO Akerselva, OSLEAKR5 RNO GM R678 1336 River NO Benda RNO HG R786 1337 River NO Bygdaelva/Korsbrekke RNO HG R809 1338 River NO Dybingsvatnet, utloep RNO GM R761 1339 River NO Eldalen v/Espeset RNO GM R3407 1340 River NO Figgja RNO GM R847 1341 River NO Fosstoelbekken RNO GM R768 1342 River NO Frognerelva, OSLEFR05 RNO GM R670 1343 River NO Frognerelva, OSLEFRO4 RNO GM R667 1344 River NO Fuglevaagvassdraget RNO HG R815 1345 River NO Gira, HEDEGI02 RNO HG R660 1346 River NO Gira, HEDEGI03 RNO HG R663 1347 River NO Grisleelva RNO GM R806 1348 River NO Groena, HEDEGRO5 RNO HG R689 1349 River NO Haaelva, STREHAAE2 RNO GM R720 1350 River NO Halsjoeen, utloep, HEDEHAL1 RNO GM R682 1351 River NO Hesja RNO HG R785 1352 River NO Hildreelva RNO HG R811 1353 River NO Hotranvassdraget, Dalingbekken RNO GM R853 1354 River NO Hunnselva, OPPEHUN1 RNO GM R679 1355 River NO Knipselva RNO GM R3404 1356 River NO Kvernaani RNO HG R777 1357 River NO Lena, OPPELEN1 RNO GM R680 1358 River NO Logaana v/Laudal RNO HG R774 1359 River NO Lustadelva RNO HG R859 1360 River NO Moeska-1 RNO GM R781 1361 River NO Mokkaelva RNO HG R857 1362 River NO Nesvoldbekken, HEDEGRO3 RNO HG R687 1363 River NO Oestre Groena, HEDEGRO2 RNO HG R686 1364 River NO Oeynesvannet, bekk fra RNO HG R772 1365 River NO Ogna-1 RNO GM R844 1366 River NO Ogna-2 RNO GM R848 1367 River NO Raudelva v/Vaaje RNO HG R771 1368 River NO Rinda, OPPERIN1 RNO HG R674 1369 River NO Skauga-1 RNO GM R845 1370 River NO Skauga-2 RNO GM R846 1371 River NO Skuru RNO HG R788 1372 River NO Logna v/Smeland, nord RNO GM R773 1373 River NO Solnoervassdraget RNO HG R813 1374 River NO Spjelkavikvassdraget RNO HG R810 1375 River NO Storaani-2 RNO GM R780 1376 River NO Svartbekken, HEDESVR1 RNO GM R683 1377 River NO Tannaaa, HEDEGRO4 RNO HG R688 1378 River NO Tennfjordvassdraget RNO HG R812 1379 River NO Trylandvassdraget v/Barstoel RNO GM R779 1380 River NO Vaaraana, nord RNO GM R776 1381 River NO Vestre Groena, HEDEGRO1 RNO HG R684 1382 River NO Vikedalselva-11 RNO GM R3403 1383 River NO Visa v/Myklebostad RNO HG R842 1384 River NO Vismunda, OPPEVIS1 RNO HG R681 1385 River NO Vrangselva HEDEVRA6 RNO GM R3742 1386 River NO Vrangselva HEDEVRA7 RNO HG R3743 1387 River NO Vrangselva HEDEVRA8 RNO GM R3695 1388 River RO upstream Motatei (Balasan river) REC HG R1039 1389 River RO Mihai Viteazu (Berza river) REC GM R3827 1390 River RO Chiciu (Danube river) REC GM R3469 1391 River RO Moreni (Cricov river) REC HG R1107 1392 River RO Dragu Brad (Crisul Alb river) REC HG R3831 1393 River RO upstream Baile Homorod (Homorod ul Mare river) REC HG R3824 1394 River RO upstream Sacel (Iza river) REC HG R3826 1395 River RO upstream Cimpa (Jiu de Est river) REC HG R1094 1396 River RO upstream cf. Timis (Nadrag river) REC GM R642 1397 River RO upstream Nistoresti (Oltet river) REC HG R1103 1398 River RO Nedelea (Prahova river) REC GM R602 1399 River RO Pristol (Danube river) REC GM R3464 1400 River RO Dumitreni (Tarnava Mica river) REC GM R1097 1401 River RO upstream Arges (Danube river) REC GM R3467 1402 Lake NO Aasrumvatnet LNO GM L3679 1403 Lake NO Bandak LNO HG L3674 1404 Lake NO Bergsjoeen LNO GM L3678 1405 Lake NO Bogstadvannet LNO GM L829 1406 Lake NO Borrevatnet LNO GM L3660 1407 Lake NO Doelisjoeen LNO HG L3661 1408 Lake NO Drivenesvatnet, NVE nr. 11147 LNO GM L821 1409 Lake NO Fjotlandsvatn, NVE nr. 10400 LNO GM L740 1410 Lake NO Gagnaasvatnet LNO HG L818 1411 Lake NO Gaustadvatnet, NVE nr. 890 LNO GM L704 1412 Lake NO Goksjoe LNO GM L3662 1413 Lake NO Harasjoeen LNO HG L817 1414 Lake NO Heggefjorden, NVE nr. 580 LNO HG L770 1415 Lake NO Holmevatn, NVE-29741 LNO GM L3432 1416 Lake NO Holmsjoeen, NVE-282 LNO GM L3357 1417 Lake NO Hostovatnet, NVE nr. 955 LNO HG L807 1418 Lake NO Hukusjoeen LNO HG L825 1419 Lake NO Indre Espelandsvatnet, NVE-11095 LNO GM L3449 1420 Lake NO Kleivsetvatnet, NVE nr. 11592 LNO GM L824 1421 Lake NO Langen, NVE nr. 294 LNO GM L749 1422 Lake NO Langtjernet, NVE-7272 LNO GM L3448 1423 Lake NO Laugen LNO GM L726 1424 Lake NO Leksdalsvatn, NVE nr. 942 LNO HG L778 1425 Lake NO Lynvatnet, NVE nr. 37117 LNO HG L764 1426 Lake NO Markusdalsvatnet, NVE-26000 LNO GM L3428 1427 Lake NO Molandsvatnet, NVE nr. 1265 LNO GM L738 1428 Lake NO Movatnet, NVE-1935 LNO GM L3450 1429 Lake NO Nedre Furuvatn, NVE nr. 14367 LNO GM L850 1430 Lake NO Nesvatnet, NVE nr. 37128 LNO GM L729 1431 Lake NO Noeklevann LNO HG L827 1432 Lake NO Nordsjoe LNO HG L3675 1433 Lake NO Nugguren, NVE nr. 122 LNO HG L746 1434 Lake NO Oegderen (Hemnessjoeen) LNO GM L3680 1435 Lake NO Oeyvannet, NVE-5742 LNO HG L3422 1436 Lake NO Raasen LNO GM L823 1437 Lake NO Reinsvatnet LNO HG L828 1438 Lake NO Rognstoeylsvatn, NVE-31858 LNO HG L3451 1439 Lake NO Saebufjorden, NVE nr. 576 LNO HG L798 1440 Lake NO Skardvatnet, NVE-36436 LNO HG L3438 1441 Lake NO Skjerivatnet, NVE-36727 LNO HG L3446 1442 Lake NO Sognevatnet, NVE-11078 LNO HG L3424 1443 Lake NO Storboerja, NVE-368 LNO GM L3345 1444 Lake NO Sundkilen LNO HG L3533 1445 Lake NO Tjoernstoeltjoern, NVE nr. 8373 LNO GM L835 1446 Lake NO Tunevatnet LNO GM L3677 1447 Lake NO Tussetjoern, NVE nr. 1311 LNO GM L836 1448 Lake NO Vansjoe LNO GM L3669 1449 Lake NO Vermunden, NVE nr. 182 LNO HG L775 1450 Lake NO Vingersjoeen, NVE nr. 154 LNO GM L648 1451 Lake RO Bezid Reservoir LME HG L1089 1452 Lake RO Bradisor Reservoir LME GM L1051 1453 Lake RO Colibita Reservoir LME HG L529 1454 Lake RO Izvorul Muntelui Reservoir LME GM L1049 1455 Lake RO Sacele Reservoir LME GM L1086 1456 Lake RO Siriu Reservoir LME GM L571 1457 Lake RO Vidraru Reservoir LME GM L1090 1458 Lake RO Paltinu Reservoir LME HG L569 1459 Coastal/Transitional BG Kaliakra CBL GM C3386 1460 Coastal/Transitional BG Krapets CBL GM C3331 1461 Coastal/Transitional BG Rousalka CBL GM C3335 1462 Coastal/Transitional NO Balsfjord CNE HG C3604 1463 Coastal/Transitional NO Bergen Boemlo CNE GM C3602 1464 Coastal/Transitional NO Bergen Feie CNE HG C3541 1465 Coastal/Transitional NO Bergen Inner Arc CNE GM C1004 1466 Coastal/Transitional NO Bergen Sotra CNE GM C3603 1467 Coastal/Transitional NO Coast of Agder CNE HG C3560 1468 Coastal/Transitional NO Coast of Lista CNE HG C3552 1469 Coastal/Transitional NO Grenland fjords CNE GM C3591 1470 Coastal/Transitional NO Hammerfest CNE HG C3600 1471 Coastal/Transitional NO Hardangerfjord CNE GM C3607 1472 Coastal/Transitional NO Hvaler CNE GM C3596 1473 Coastal/Transitional NO Kvaenangen CNE HG C3608 1474 Coastal/Transitional NO Nord- Moere CNE HG C3601 1475 Coastal/Transitional NO Oslofjord CNE GM C3590 1476 Coastal/Transitional NO Oslofjord Inner Area CNE GM C3594 1477 Coastal/Transitional NO Oslofjord Outer E CNE GM C3588 1478 Coastal/Transitional NO Oslofjord Outer W CNE GM C3583 1479 Coastal/Transitional NO Oslofjord Sandvika CNE GM C3595 1480 Coastal/Transitional NO Risoer fjords CNE HG C3592 1481 Coastal/Transitional NO Tjoeme CNE GM C3597 1482 Coastal/Transitional NO Tromsoe area CNE GM C3609 1483 Coastal/Transitional NO Trondheim Shallow CNE GM C3610 1484 Coastal/Transitional NO Trondheimsfjord CNE GM C3605 1485 Coastal/Transitional NO Utnes CNE GM C3598 1486 Coastal/Transitional RO Chilia  Periboina CBL GM T657 1487 Coastal/Transitional RO Eforie Nord CBL GM C3473 1488 Coastal/Transitional RO Sulina arm CBL GM T3644 1489 Coastal/Transitional RO Vama Veche CBL GM C3470 SECTION 2 Geographic Intercalibration Groups The following tables list the Member States participating in each Geographical Intercalibration Group: 1. RIVERS Name of the Geographical Intercalibration Group Member States participating in Geographical Intercalibration Group Northern (RNO) Finland Ireland Sweden United Kingdom Central/Baltic (RCE) Austria Belgium Czech Republic Denmark Estonia France Germany Ireland Italy Latvia Lithuania Luxemburg Netherlands Poland Spain Sweden United Kingdom Alpine (RAL) Austria France Germany Italy Slovenia Spain Eastern Continental (REC) Austria Czech Republic Greece Hungary Slovakia Mediterranean (RME) Cyprus France Greece Italy Malta Portugal Spain On a voluntary basis, Norway is invited to join the Northern (RNO) Group and Bulgaria and Romania are invited to join the Eastern Continental (REC) Group. 2. LAKES Name of the Geographical Intercalibration Group Member States participating in Geographical Intercalibration Group Northern (LNO) Finland Ireland Sweden United Kingdom Central/Baltic (LCE) Belgium Denmark Estonia France Germany Hungary Latvia Lithuania Netherlands Poland United Kingdom Atlantic (LAT) Ireland United Kingdom Alpine (LAL) Austria France Germany Italy Slovenia Mediterranean (LME) Cyprus France Greece Italy Portugal Spain On a voluntary basis, Norway is invited to join the Northern (LNO) Group and Romania is invited to join the Mediterranean (LME) Group. 3. TRANSITIONAL AND COASTAL WATERS Name of the Geographical Intercalibration Group Member States participating in Geographical Intercalibration Group Baltic (CBA) Denmark Estonia Finland Germany Latvia Lithuania Poland Sweden North-East Atlantic (CNE) Belgium Denmark France Germany Ireland Netherlands Portugal Spain Sweden United Kingdom Mediterranean (CME) Cyprus France Greece Italy Malta Slovenia Spain On a voluntary basis, Norway is invited to join the North-East Atlantic (CNE) Group and Bulgaria and Romania are invited to form a Black Sea (CBL) Group.